Name: Commission Implementing Regulation (EU) 2016/1976 of 10 November 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 September until 30 December 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: information and information processing;  trade policy;  insurance;  civil law;  management
 Date Published: nan

 16.11.2016 EN Official Journal of the European Union L 309/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1976 of 10 November 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 September until 30 December 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 11 October 2016, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of September 2016 market data. That information was published on 10 October 2016 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 30 September until 30 December 2016. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 30 September 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,307 % 0,141 %  0,317 % 0,557 %  0,612 % 0,794 % 2  0,322 % 0,200 %  0,332 % 0,977 %  0,533 % 1,357 % 3  0,309 % 0,210 %  0,319 % 1,118 %  0,426 % 1,656 % 4  0,290 % 0,225 %  0,300 % 1,462 %  0,316 % 2,080 % 5  0,239 % 0,253 %  0,249 % 1,688 %  0,174 % 2,414 % 6  0,170 % 0,283 %  0,180 % 2,020 %  0,020 % 2,656 % 7  0,086 % 0,310 %  0,096 % 2,271 % 0,135 % 2,842 % 8 0,009 % 0,340 %  0,001 % 2,458 % 0,284 % 2,991 % 9 0,105 % 0,375 % 0,095 % 2,603 % 0,423 % 3,112 % 10 0,187 % 0,417 % 0,177 % 2,720 % 0,540 % 3,212 % 11 0,275 % 0,446 % 0,265 % 2,824 % 0,714 % 3,294 % 12 0,361 % 0,484 % 0,351 % 2,918 % 0,919 % 3,363 % 13 0,437 % 0,546 % 0,427 % 3,002 % 1,124 % 3,422 % 14 0,496 % 0,627 % 0,486 % 3,078 % 1,317 % 3,472 % 15 0,536 % 0,719 % 0,526 % 3,146 % 1,494 % 3,516 % 16 0,558 % 0,816 % 0,548 % 3,206 % 1,654 % 3,555 % 17 0,573 % 0,915 % 0,562 % 3,259 % 1,798 % 3,590 % 18 0,589 % 1,015 % 0,579 % 3,306 % 1,928 % 3,620 % 19 0,614 % 1,113 % 0,604 % 3,349 % 2,045 % 3,648 % 20 0,652 % 1,209 % 0,641 % 3,387 % 2,151 % 3,673 % 21 0,704 % 1,302 % 0,694 % 3,422 % 2,247 % 3,696 % 22 0,768 % 1,392 % 0,758 % 3,454 % 2,335 % 3,717 % 23 0,838 % 1,479 % 0,828 % 3,484 % 2,415 % 3,736 % 24 0,913 % 1,562 % 0,904 % 3,511 % 2,489 % 3,753 % 25 0,990 % 1,642 % 0,981 % 3,536 % 2,557 % 3,770 % 26 1,069 % 1,718 % 1,060 % 3,559 % 2,619 % 3,785 % 27 1,147 % 1,791 % 1,138 % 3,581 % 2,677 % 3,799 % 28 1,224 % 1,861 % 1,215 % 3,601 % 2,731 % 3,812 % 29 1,300 % 1,927 % 1,292 % 3,620 % 2,782 % 3,824 % 30 1,374 % 1,991 % 1,366 % 3,638 % 2,829 % 3,836 % 31 1,446 % 2,052 % 1,438 % 3,655 % 2,873 % 3,846 % 32 1,516 % 2,110 % 1,508 % 3,670 % 2,914 % 3,857 % 33 1,583 % 2,165 % 1,576 % 3,685 % 2,953 % 3,866 % 34 1,649 % 2,218 % 1,641 % 3,699 % 2,989 % 3,875 % 35 1,711 % 2,269 % 1,704 % 3,712 % 3,023 % 3,884 % 36 1,772 % 2,317 % 1,765 % 3,725 % 3,056 % 3,892 % 37 1,830 % 2,364 % 1,824 % 3,737 % 3,087 % 3,900 % 38 1,886 % 2,408 % 1,880 % 3,748 % 3,116 % 3,907 % 39 1,940 % 2,450 % 1,934 % 3,759 % 3,144 % 3,914 % 40 1,992 % 2,491 % 1,986 % 3,769 % 3,170 % 3,921 % 41 2,042 % 2,530 % 2,036 % 3,779 % 3,195 % 3,927 % 42 2,090 % 2,568 % 2,084 % 3,788 % 3,219 % 3,933 % 43 2,136 % 2,603 % 2,130 % 3,797 % 3,241 % 3,939 % 44 2,180 % 2,638 % 2,175 % 3,806 % 3,263 % 3,945 % 45 2,223 % 2,671 % 2,217 % 3,814 % 3,284 % 3,950 % 46 2,264 % 2,703 % 2,258 % 3,822 % 3,304 % 3,955 % 47 2,303 % 2,734 % 2,298 % 3,830 % 3,323 % 3,960 % 48 2,341 % 2,763 % 2,336 % 3,837 % 3,341 % 3,965 % 49 2,378 % 2,791 % 2,373 % 3,844 % 3,358 % 3,969 % 50 2,413 % 2,819 % 2,408 % 3,851 % 3,375 % 3,974 % 51 2,447 % 2,845 % 2,442 % 3,857 % 3,391 % 3,978 % 52 2,480 % 2,870 % 2,475 % 3,864 % 3,407 % 3,982 % 53 2,512 % 2,895 % 2,507 % 3,870 % 3,422 % 3,986 % 54 2,542 % 2,918 % 2,538 % 3,876 % 3,436 % 3,990 % 55 2,572 % 2,941 % 2,567 % 3,881 % 3,450 % 3,993 % 56 2,600 % 2,963 % 2,596 % 3,887 % 3,463 % 3,997 % 57 2,628 % 2,985 % 2,624 % 3,892 % 3,476 % 4,000 % 58 2,655 % 3,005 % 2,650 % 3,897 % 3,488 % 4,004 % 59 2,680 % 3,025 % 2,676 % 3,902 % 3,500 % 4,007 % 60 2,705 % 3,044 % 2,701 % 3,907 % 3,512 % 4,010 % 61 2,730 % 3,063 % 2,725 % 3,911 % 3,523 % 4,013 % 62 2,753 % 3,081 % 2,749 % 3,916 % 3,534 % 4,016 % 63 2,776 % 3,099 % 2,772 % 3,920 % 3,545 % 4,019 % 64 2,798 % 3,116 % 2,794 % 3,925 % 3,555 % 4,021 % 65 2,819 % 3,132 % 2,815 % 3,929 % 3,565 % 4,024 % 66 2,840 % 3,148 % 2,836 % 3,933 % 3,574 % 4,027 % 67 2,860 % 3,164 % 2,856 % 3,937 % 3,584 % 4,029 % 68 2,879 % 3,179 % 2,876 % 3,940 % 3,593 % 4,032 % 69 2,898 % 3,194 % 2,895 % 3,944 % 3,602 % 4,034 % 70 2,917 % 3,208 % 2,913 % 3,948 % 3,610 % 4,036 % 71 2,935 % 3,222 % 2,931 % 3,951 % 3,618 % 4,039 % 72 2,952 % 3,235 % 2,949 % 3,954 % 3,626 % 4,041 % 73 2,969 % 3,248 % 2,966 % 3,958 % 3,634 % 4,043 % 74 2,986 % 3,261 % 2,982 % 3,961 % 3,642 % 4,045 % 75 3,002 % 3,273 % 2,998 % 3,964 % 3,649 % 4,047 % 76 3,017 % 3,286 % 3,014 % 3,967 % 3,657 % 4,049 % 77 3,033 % 3,297 % 3,029 % 3,970 % 3,664 % 4,051 % 78 3,047 % 3,309 % 3,044 % 3,973 % 3,670 % 4,053 % 79 3,062 % 3,320 % 3,059 % 3,976 % 3,677 % 4,055 % 80 3,076 % 3,331 % 3,073 % 3,978 % 3,684 % 4,056 % 81 3,090 % 3,342 % 3,087 % 3,981 % 3,690 % 4,058 % 82 3,103 % 3,352 % 3,100 % 3,984 % 3,696 % 4,060 % 83 3,116 % 3,362 % 3,113 % 3,986 % 3,702 % 4,062 % 84 3,129 % 3,372 % 3,126 % 3,989 % 3,708 % 4,063 % 85 3,142 % 3,382 % 3,139 % 3,991 % 3,714 % 4,065 % 86 3,154 % 3,391 % 3,151 % 3,994 % 3,720 % 4,066 % 87 3,166 % 3,401 % 3,163 % 3,996 % 3,725 % 4,068 % 88 3,178 % 3,410 % 3,175 % 3,998 % 3,730 % 4,069 % 89 3,189 % 3,419 % 3,186 % 4,001 % 3,736 % 4,071 % 90 3,200 % 3,427 % 3,198 % 4,003 % 3,741 % 4,072 % 91 3,211 % 3,436 % 3,208 % 4,005 % 3,746 % 4,074 % 92 3,222 % 3,444 % 3,219 % 4,007 % 3,751 % 4,075 % 93 3,232 % 3,452 % 3,230 % 4,009 % 3,756 % 4,076 % 94 3,243 % 3,460 % 3,240 % 4,011 % 3,760 % 4,078 % 95 3,253 % 3,468 % 3,250 % 4,013 % 3,765 % 4,079 % 96 3,263 % 3,475 % 3,260 % 4,015 % 3,770 % 4,080 % 97 3,272 % 3,483 % 3,270 % 4,017 % 3,774 % 4,081 % 98 3,282 % 3,490 % 3,279 % 4,019 % 3,778 % 4,082 % 99 3,291 % 3,497 % 3,288 % 4,021 % 3,783 % 4,084 % 100 3,300 % 3,504 % 3,297 % 4,022 % 3,787 % 4,085 % 101 3,309 % 3,511 % 3,306 % 4,024 % 3,791 % 4,086 % 102 3,317 % 3,518 % 3,315 % 4,026 % 3,795 % 4,087 % 103 3,326 % 3,524 % 3,323 % 4,027 % 3,799 % 4,088 % 104 3,334 % 3,531 % 3,332 % 4,029 % 3,803 % 4,089 % 105 3,343 % 3,537 % 3,340 % 4,031 % 3,806 % 4,090 % 106 3,351 % 3,543 % 3,348 % 4,032 % 3,810 % 4,091 % 107 3,358 % 3,550 % 3,356 % 4,034 % 3,814 % 4,092 % 108 3,366 % 3,556 % 3,364 % 4,035 % 3,817 % 4,093 % 109 3,374 % 3,561 % 3,372 % 4,037 % 3,821 % 4,094 % 110 3,381 % 3,567 % 3,379 % 4,038 % 3,824 % 4,095 % 111 3,389 % 3,573 % 3,386 % 4,040 % 3,828 % 4,096 % 112 3,396 % 3,578 % 3,394 % 4,041 % 3,831 % 4,097 % 113 3,403 % 3,584 % 3,401 % 4,043 % 3,834 % 4,098 % 114 3,410 % 3,589 % 3,408 % 4,044 % 3,837 % 4,099 % 115 3,417 % 3,595 % 3,415 % 4,045 % 3,841 % 4,100 % 116 3,424 % 3,600 % 3,421 % 4,047 % 3,844 % 4,101 % 117 3,430 % 3,605 % 3,428 % 4,048 % 3,847 % 4,101 % 118 3,437 % 3,610 % 3,435 % 4,049 % 3,850 % 4,102 % 119 3,443 % 3,615 % 3,441 % 4,050 % 3,853 % 4,103 % 120 3,449 % 3,620 % 3,447 % 4,052 % 3,855 % 4,104 % 121 3,456 % 3,625 % 3,453 % 4,053 % 3,858 % 4,105 % 122 3,462 % 3,629 % 3,460 % 4,054 % 3,861 % 4,105 % 123 3,468 % 3,634 % 3,466 % 4,055 % 3,864 % 4,106 % 124 3,473 % 3,638 % 3,471 % 4,057 % 3,867 % 4,107 % 125 3,479 % 3,643 % 3,477 % 4,058 % 3,869 % 4,108 % 126 3,485 % 3,647 % 3,483 % 4,059 % 3,872 % 4,108 % 127 3,491 % 3,652 % 3,489 % 4,060 % 3,874 % 4,109 % 128 3,496 % 3,656 % 3,494 % 4,061 % 3,877 % 4,110 % 129 3,502 % 3,660 % 3,500 % 4,062 % 3,879 % 4,111 % 130 3,507 % 3,664 % 3,505 % 4,063 % 3,882 % 4,111 % 131 3,512 % 3,668 % 3,510 % 4,064 % 3,884 % 4,112 % 132 3,517 % 3,672 % 3,515 % 4,065 % 3,887 % 4,113 % 133 3,522 % 3,676 % 3,521 % 4,066 % 3,889 % 4,113 % 134 3,528 % 3,680 % 3,526 % 4,067 % 3,891 % 4,114 % 135 3,532 % 3,684 % 3,531 % 4,068 % 3,894 % 4,115 % 136 3,537 % 3,688 % 3,535 % 4,069 % 3,896 % 4,115 % 137 3,542 % 3,692 % 3,540 % 4,070 % 3,898 % 4,116 % 138 3,547 % 3,695 % 3,545 % 4,071 % 3,900 % 4,116 % 139 3,552 % 3,699 % 3,550 % 4,072 % 3,902 % 4,117 % 140 3,556 % 3,702 % 3,554 % 4,073 % 3,905 % 4,118 % 141 3,561 % 3,706 % 3,559 % 4,074 % 3,907 % 4,118 % 142 3,565 % 3,709 % 3,563 % 4,075 % 3,909 % 4,119 % 143 3,570 % 3,713 % 3,568 % 4,076 % 3,911 % 4,119 % 144 3,574 % 3,716 % 3,572 % 4,076 % 3,913 % 4,120 % 145 3,578 % 3,720 % 3,577 % 4,077 % 3,915 % 4,120 % 146 3,583 % 3,723 % 3,581 % 4,078 % 3,917 % 4,121 % 147 3,587 % 3,726 % 3,585 % 4,079 % 3,919 % 4,122 % 148 3,591 % 3,729 % 3,589 % 4,080 % 3,921 % 4,122 % 149 3,595 % 3,732 % 3,593 % 4,081 % 3,922 % 4,123 % 150 3,599 % 3,736 % 3,597 % 4,081 % 3,924 % 4,123 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,357 % 0,307 % 0,627 % 1,405 % 4,957 % 0,955 % 2  0,372 % 0,281 % 1,079 % 1,603 % 5,030 % 1,106 % 3  0,359 % 0,280 % 1,513 % 1,805 % 5,129 % 1,100 % 4  0,340 % 0,308 % 1,864 % 2,025 % 5,190 % 1,121 % 5  0,289 % 0,352 % 2,153 % 2,229 % 5,200 % 1,151 % 6  0,220 % 0,403 % 2,408 % 2,347 % 5,203 % 1,187 % 7  0,136 % 0,465 % 2,605 % 2,541 % 5,206 % 1,234 % 8  0,041 % 0,525 % 2,739 % 2,675 % 5,210 % 1,280 % 9 0,055 % 0,586 % 2,861 % 2,773 % 5,212 % 1,333 % 10 0,137 % 0,648 % 2,986 % 2,845 % 5,210 % 1,380 % 11 0,224 % 0,697 % 3,094 % 2,907 % 5,202 % 1,439 % 12 0,310 % 0,743 % 3,184 % 2,963 % 5,189 % 1,510 % 13 0,386 % 0,759 % 3,260 % 3,014 % 5,172 % 1,586 % 14 0,445 % 0,789 % 3,326 % 3,062 % 5,153 % 1,664 % 15 0,485 % 0,841 % 3,383 % 3,106 % 5,133 % 1,744 % 16 0,507 % 0,825 % 3,433 % 3,147 % 5,112 % 1,822 % 17 0,521 % 0,840 % 3,477 % 3,185 % 5,091 % 1,899 % 18 0,537 % 0,853 % 3,516 % 3,221 % 5,069 % 1,974 % 19 0,562 % 0,862 % 3,551 % 3,255 % 5,048 % 2,046 % 20 0,600 % 0,892 % 3,583 % 3,287 % 5,027 % 2,115 % 21 0,653 % 0,908 % 3,611 % 3,317 % 5,006 % 2,181 % 22 0,718 % 0,911 % 3,638 % 3,345 % 4,985 % 2,245 % 23 0,789 % 0,906 % 3,661 % 3,372 % 4,965 % 2,306 % 24 0,866 % 0,900 % 3,683 % 3,397 % 4,945 % 2,364 % 25 0,944 % 0,896 % 3,704 % 3,421 % 4,926 % 2,420 % 26 1,024 % 0,896 % 3,722 % 3,444 % 4,908 % 2,473 % 27 1,103 % 0,897 % 3,740 % 3,465 % 4,890 % 2,523 % 28 1,181 % 0,898 % 3,756 % 3,486 % 4,872 % 2,571 % 29 1,258 % 0,897 % 3,771 % 3,506 % 4,856 % 2,617 % 30 1,334 % 0,891 % 3,785 % 3,524 % 4,839 % 2,661 % 31 1,407 % 0,882 % 3,798 % 3,542 % 4,824 % 2,703 % 32 1,478 % 0,869 % 3,810 % 3,559 % 4,809 % 2,743 % 33 1,546 % 0,857 % 3,822 % 3,575 % 4,794 % 2,782 % 34 1,612 % 0,846 % 3,833 % 3,591 % 4,780 % 2,818 % 35 1,676 % 0,837 % 3,843 % 3,606 % 4,767 % 2,853 % 36 1,738 % 0,831 % 3,853 % 3,620 % 4,754 % 2,887 % 37 1,797 % 0,827 % 3,862 % 3,634 % 4,741 % 2,919 % 38 1,854 % 0,824 % 3,871 % 3,647 % 4,729 % 2,949 % 39 1,908 % 0,821 % 3,879 % 3,659 % 4,717 % 2,979 % 40 1,961 % 0,818 % 3,887 % 3,671 % 4,706 % 3,007 % 41 2,012 % 0,813 % 3,894 % 3,683 % 4,695 % 3,034 % 42 2,060 % 0,808 % 3,901 % 3,694 % 4,685 % 3,060 % 43 2,107 % 0,801 % 3,908 % 3,705 % 4,675 % 3,085 % 44 2,152 % 0,793 % 3,915 % 3,715 % 4,665 % 3,108 % 45 2,195 % 0,785 % 3,921 % 3,725 % 4,656 % 3,131 % 46 2,237 % 0,775 % 3,927 % 3,735 % 4,647 % 3,154 % 47 2,277 % 0,767 % 3,933 % 3,744 % 4,638 % 3,175 % 48 2,315 % 0,762 % 3,938 % 3,753 % 4,629 % 3,195 % 49 2,352 % 0,764 % 3,944 % 3,761 % 4,621 % 3,215 % 50 2,388 % 0,772 % 3,949 % 3,770 % 4,613 % 3,234 % 51 2,423 % 0,789 % 3,953 % 3,778 % 4,606 % 3,252 % 52 2,456 % 0,812 % 3,958 % 3,785 % 4,598 % 3,270 % 53 2,488 % 0,840 % 3,963 % 3,793 % 4,591 % 3,287 % 54 2,519 % 0,872 % 3,967 % 3,800 % 4,584 % 3,303 % 55 2,549 % 0,906 % 3,971 % 3,807 % 4,578 % 3,319 % 56 2,578 % 0,943 % 3,975 % 3,814 % 4,571 % 3,335 % 57 2,606 % 0,982 % 3,979 % 3,820 % 4,565 % 3,350 % 58 2,633 % 1,021 % 3,983 % 3,826 % 4,559 % 3,364 % 59 2,659 % 1,061 % 3,987 % 3,833 % 4,553 % 3,378 % 60 2,684 % 1,102 % 3,990 % 3,838 % 4,547 % 3,391 % 61 2,709 % 1,142 % 3,993 % 3,844 % 4,542 % 3,404 % 62 2,733 % 1,183 % 3,997 % 3,850 % 4,536 % 3,417 % 63 2,756 % 1,223 % 4,000 % 3,855 % 4,531 % 3,429 % 64 2,778 % 1,263 % 4,003 % 3,860 % 4,526 % 3,441 % 65 2,800 % 1,303 % 4,006 % 3,866 % 4,521 % 3,453 % 66 2,821 % 1,342 % 4,009 % 3,871 % 4,516 % 3,464 % 67 2,841 % 1,380 % 4,012 % 3,875 % 4,512 % 3,475 % 68 2,861 % 1,418 % 4,015 % 3,880 % 4,507 % 3,485 % 69 2,880 % 1,455 % 4,017 % 3,885 % 4,503 % 3,496 % 70 2,899 % 1,491 % 4,020 % 3,889 % 4,499 % 3,506 % 71 2,917 % 1,527 % 4,022 % 3,893 % 4,494 % 3,515 % 72 2,935 % 1,562 % 4,025 % 3,898 % 4,490 % 3,525 % 73 2,952 % 1,596 % 4,027 % 3,902 % 4,486 % 3,534 % 74 2,969 % 1,629 % 4,030 % 3,906 % 4,483 % 3,543 % 75 2,985 % 1,662 % 4,032 % 3,909 % 4,479 % 3,551 % 76 3,001 % 1,694 % 4,034 % 3,913 % 4,475 % 3,560 % 77 3,016 % 1,725 % 4,036 % 3,917 % 4,472 % 3,568 % 78 3,031 % 1,756 % 4,038 % 3,921 % 4,468 % 3,576 % 79 3,046 % 1,786 % 4,040 % 3,924 % 4,465 % 3,584 % 80 3,060 % 1,815 % 4,042 % 3,927 % 4,462 % 3,592 % 81 3,074 % 1,844 % 4,044 % 3,931 % 4,458 % 3,599 % 82 3,088 % 1,872 % 4,046 % 3,934 % 4,455 % 3,607 % 83 3,101 % 1,899 % 4,048 % 3,937 % 4,452 % 3,614 % 84 3,114 % 1,926 % 4,050 % 3,940 % 4,449 % 3,621 % 85 3,127 % 1,952 % 4,051 % 3,943 % 4,446 % 3,627 % 86 3,139 % 1,978 % 4,053 % 3,946 % 4,443 % 3,634 % 87 3,151 % 2,003 % 4,055 % 3,949 % 4,441 % 3,641 % 88 3,163 % 2,028 % 4,057 % 3,952 % 4,438 % 3,647 % 89 3,175 % 2,052 % 4,058 % 3,955 % 4,435 % 3,653 % 90 3,186 % 2,075 % 4,060 % 3,958 % 4,433 % 3,659 % 91 3,197 % 2,098 % 4,061 % 3,960 % 4,430 % 3,665 % 92 3,208 % 2,121 % 4,063 % 3,963 % 4,428 % 3,671 % 93 3,219 % 2,143 % 4,064 % 3,965 % 4,425 % 3,677 % 94 3,229 % 2,164 % 4,066 % 3,968 % 4,423 % 3,682 % 95 3,239 % 2,185 % 4,067 % 3,970 % 4,420 % 3,687 % 96 3,249 % 2,206 % 4,068 % 3,973 % 4,418 % 3,693 % 97 3,259 % 2,226 % 4,070 % 3,975 % 4,416 % 3,698 % 98 3,269 % 2,246 % 4,071 % 3,977 % 4,414 % 3,703 % 99 3,278 % 2,266 % 4,072 % 3,980 % 4,411 % 3,708 % 100 3,287 % 2,285 % 4,074 % 3,982 % 4,409 % 3,713 % 101 3,296 % 2,304 % 4,075 % 3,984 % 4,407 % 3,718 % 102 3,305 % 2,322 % 4,076 % 3,986 % 4,405 % 3,723 % 103 3,314 % 2,340 % 4,077 % 3,988 % 4,403 % 3,727 % 104 3,322 % 2,358 % 4,079 % 3,990 % 4,401 % 3,732 % 105 3,330 % 2,375 % 4,080 % 3,992 % 4,399 % 3,736 % 106 3,339 % 2,392 % 4,081 % 3,994 % 4,397 % 3,741 % 107 3,347 % 2,409 % 4,082 % 3,996 % 4,396 % 3,745 % 108 3,355 % 2,426 % 4,083 % 3,998 % 4,394 % 3,749 % 109 3,362 % 2,442 % 4,084 % 4,000 % 4,392 % 3,753 % 110 3,370 % 2,457 % 4,085 % 4,002 % 4,390 % 3,757 % 111 3,377 % 2,473 % 4,086 % 4,003 % 4,389 % 3,761 % 112 3,385 % 2,488 % 4,087 % 4,005 % 4,387 % 3,765 % 113 3,392 % 2,503 % 4,088 % 4,007 % 4,385 % 3,769 % 114 3,399 % 2,518 % 4,089 % 4,008 % 4,384 % 3,773 % 115 3,406 % 2,533 % 4,090 % 4,010 % 4,382 % 3,776 % 116 3,413 % 2,547 % 4,091 % 4,012 % 4,380 % 3,780 % 117 3,419 % 2,561 % 4,092 % 4,013 % 4,379 % 3,784 % 118 3,426 % 2,575 % 4,093 % 4,015 % 4,377 % 3,787 % 119 3,432 % 2,588 % 4,094 % 4,017 % 4,376 % 3,791 % 120 3,439 % 2,602 % 4,095 % 4,018 % 4,374 % 3,794 % 121 3,445 % 2,615 % 4,096 % 4,020 % 4,373 % 3,797 % 122 3,451 % 2,628 % 4,096 % 4,021 % 4,372 % 3,801 % 123 3,457 % 2,640 % 4,097 % 4,022 % 4,370 % 3,804 % 124 3,463 % 2,653 % 4,098 % 4,024 % 4,369 % 3,807 % 125 3,469 % 2,665 % 4,099 % 4,025 % 4,367 % 3,810 % 126 3,475 % 2,677 % 4,100 % 4,027 % 4,366 % 3,813 % 127 3,481 % 2,689 % 4,100 % 4,028 % 4,365 % 3,816 % 128 3,486 % 2,701 % 4,101 % 4,029 % 4,364 % 3,819 % 129 3,492 % 2,712 % 4,102 % 4,031 % 4,362 % 3,822 % 130 3,497 % 2,724 % 4,103 % 4,032 % 4,361 % 3,825 % 131 3,502 % 2,735 % 4,104 % 4,033 % 4,360 % 3,828 % 132 3,508 % 2,746 % 4,104 % 4,035 % 4,359 % 3,831 % 133 3,513 % 2,757 % 4,105 % 4,036 % 4,357 % 3,834 % 134 3,518 % 2,767 % 4,106 % 4,037 % 4,356 % 3,836 % 135 3,523 % 2,778 % 4,106 % 4,038 % 4,355 % 3,839 % 136 3,528 % 2,788 % 4,107 % 4,039 % 4,354 % 3,842 % 137 3,533 % 2,799 % 4,108 % 4,041 % 4,353 % 3,844 % 138 3,538 % 2,809 % 4,108 % 4,042 % 4,352 % 3,847 % 139 3,542 % 2,819 % 4,109 % 4,043 % 4,351 % 3,849 % 140 3,547 % 2,828 % 4,110 % 4,044 % 4,349 % 3,852 % 141 3,552 % 2,838 % 4,110 % 4,045 % 4,348 % 3,854 % 142 3,556 % 2,848 % 4,111 % 4,046 % 4,347 % 3,857 % 143 3,561 % 2,857 % 4,112 % 4,047 % 4,346 % 3,859 % 144 3,565 % 2,866 % 4,112 % 4,048 % 4,345 % 3,862 % 145 3,570 % 2,875 % 4,113 % 4,049 % 4,344 % 3,864 % 146 3,574 % 2,884 % 4,113 % 4,050 % 4,343 % 3,866 % 147 3,578 % 2,893 % 4,114 % 4,051 % 4,342 % 3,868 % 148 3,582 % 2,902 % 4,115 % 4,052 % 4,341 % 3,871 % 149 3,586 % 2,911 % 4,115 % 4,053 % 4,340 % 3,873 % 150 3,591 % 2,919 % 4,116 % 4,054 % 4,340 % 3,875 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,792 % 1,706 % 1,380 % 0,686 % 3,103 % 4,216 % 2  0,794 % 1,660 % 1,385 % 0,693 % 3,031 % 4,321 % 3  0,777 % 1,653 % 1,456 % 0,715 % 3,084 % 4,429 % 4  0,745 % 1,670 % 1,565 % 0,741 % 3,212 % 4,594 % 5  0,697 % 1,694 % 1,658 % 0,775 % 3,352 % 4,647 % 6  0,624 % 1,733 % 1,725 % 0,810 % 3,439 % 4,788 % 7  0,555 % 1,775 % 1,794 % 0,860 % 3,573 % 4,938 % 8  0,488 % 1,822 % 1,875 % 0,924 % 3,662 % 5,057 % 9  0,437 % 1,866 % 1,955 % 0,993 % 3,790 % 5,270 % 10  0,392 % 1,912 % 2,020 % 1,074 % 3,846 % 5,506 % 11  0,306 % 1,957 % 2,066 % 1,150 % 3,876 % 5,687 % 12  0,271 % 2,002 % 2,106 % 1,220 % 3,902 % 5,813 % 13  0,233 % 2,045 % 2,148 % 1,282 % 3,924 % 5,899 % 14  0,221 % 2,085 % 2,193 % 1,338 % 3,943 % 5,955 % 15  0,160 % 2,120 % 2,241 % 1,387 % 3,959 % 5,987 % 16  0,111 % 2,150 % 2,292 % 1,429 % 3,973 % 6,002 % 17  0,082 % 2,176 % 2,344 % 1,463 % 3,986 % 6,003 % 18  0,068 % 2,200 % 2,396 % 1,485 % 3,997 % 5,994 % 19  0,061 % 2,222 % 2,447 % 1,496 % 4,007 % 5,977 % 20  0,059 % 2,243 % 2,498 % 1,495 % 4,017 % 5,954 % 21  0,057 % 2,263 % 2,547 % 1,482 % 4,025 % 5,927 % 22  0,052 % 2,281 % 2,595 % 1,466 % 4,032 % 5,896 % 23  0,041 % 2,297 % 2,642 % 1,453 % 4,039 % 5,863 % 24  0,022 % 2,310 % 2,687 % 1,448 % 4,046 % 5,829 % 25 0,008 % 2,319 % 2,730 % 1,454 % 4,052 % 5,794 % 26 0,047 % 2,324 % 2,772 % 1,473 % 4,057 % 5,758 % 27 0,095 % 2,328 % 2,812 % 1,502 % 4,062 % 5,722 % 28 0,149 % 2,333 % 2,850 % 1,539 % 4,067 % 5,686 % 29 0,206 % 2,340 % 2,887 % 1,580 % 4,071 % 5,651 % 30 0,265 % 2,352 % 2,922 % 1,626 % 4,075 % 5,617 % 31 0,325 % 2,369 % 2,956 % 1,674 % 4,079 % 5,583 % 32 0,386 % 2,390 % 2,988 % 1,723 % 4,083 % 5,550 % 33 0,447 % 2,413 % 3,019 % 1,773 % 4,086 % 5,517 % 34 0,508 % 2,439 % 3,049 % 1,823 % 4,089 % 5,486 % 35 0,567 % 2,467 % 3,077 % 1,873 % 4,092 % 5,456 % 36 0,625 % 2,496 % 3,105 % 1,922 % 4,095 % 5,427 % 37 0,682 % 2,525 % 3,131 % 1,971 % 4,098 % 5,398 % 38 0,737 % 2,555 % 3,156 % 2,018 % 4,101 % 5,371 % 39 0,791 % 2,584 % 3,180 % 2,064 % 4,103 % 5,344 % 40 0,843 % 2,614 % 3,204 % 2,110 % 4,105 % 5,319 % 41 0,893 % 2,643 % 3,226 % 2,154 % 4,108 % 5,294 % 42 0,942 % 2,673 % 3,247 % 2,196 % 4,110 % 5,270 % 43 0,990 % 2,701 % 3,268 % 2,238 % 4,112 % 5,247 % 44 1,035 % 2,729 % 3,288 % 2,278 % 4,114 % 5,225 % 45 1,080 % 2,757 % 3,307 % 2,317 % 4,116 % 5,204 % 46 1,122 % 2,783 % 3,325 % 2,354 % 4,117 % 5,183 % 47 1,164 % 2,810 % 3,343 % 2,391 % 4,119 % 5,163 % 48 1,203 % 2,835 % 3,360 % 2,426 % 4,121 % 5,144 % 49 1,242 % 2,860 % 3,376 % 2,460 % 4,122 % 5,126 % 50 1,279 % 2,884 % 3,392 % 2,493 % 4,124 % 5,108 % 51 1,315 % 2,908 % 3,407 % 2,524 % 4,125 % 5,091 % 52 1,350 % 2,931 % 3,422 % 2,555 % 4,127 % 5,074 % 53 1,384 % 2,953 % 3,436 % 2,585 % 4,128 % 5,058 % 54 1,416 % 2,974 % 3,450 % 2,614 % 4,129 % 5,042 % 55 1,447 % 2,995 % 3,463 % 2,642 % 4,130 % 5,027 % 56 1,478 % 3,016 % 3,476 % 2,669 % 4,132 % 5,013 % 57 1,507 % 3,035 % 3,488 % 2,695 % 4,133 % 4,999 % 58 1,536 % 3,054 % 3,500 % 2,720 % 4,134 % 4,985 % 59 1,563 % 3,073 % 3,512 % 2,745 % 4,135 % 4,972 % 60 1,590 % 3,091 % 3,523 % 2,768 % 4,136 % 4,959 % 61 1,616 % 3,109 % 3,534 % 2,791 % 4,137 % 4,947 % 62 1,641 % 3,126 % 3,545 % 2,814 % 4,138 % 4,935 % 63 1,665 % 3,142 % 3,555 % 2,835 % 4,139 % 4,924 % 64 1,689 % 3,158 % 3,565 % 2,856 % 4,140 % 4,912 % 65 1,712 % 3,174 % 3,574 % 2,877 % 4,141 % 4,901 % 66 1,734 % 3,189 % 3,584 % 2,896 % 4,142 % 4,891 % 67 1,756 % 3,204 % 3,593 % 2,916 % 4,143 % 4,881 % 68 1,777 % 3,218 % 3,602 % 2,934 % 4,144 % 4,871 % 69 1,797 % 3,232 % 3,610 % 2,952 % 4,144 % 4,861 % 70 1,817 % 3,246 % 3,619 % 2,970 % 4,145 % 4,851 % 71 1,836 % 3,259 % 3,627 % 2,987 % 4,146 % 4,842 % 72 1,855 % 3,272 % 3,635 % 3,004 % 4,147 % 4,833 % 73 1,873 % 3,285 % 3,642 % 3,020 % 4,147 % 4,825 % 74 1,891 % 3,297 % 3,650 % 3,036 % 4,148 % 4,816 % 75 1,908 % 3,309 % 3,657 % 3,051 % 4,149 % 4,808 % 76 1,925 % 3,320 % 3,664 % 3,066 % 4,149 % 4,800 % 77 1,942 % 3,332 % 3,671 % 3,081 % 4,150 % 4,792 % 78 1,958 % 3,343 % 3,678 % 3,095 % 4,151 % 4,785 % 79 1,973 % 3,354 % 3,684 % 3,109 % 4,151 % 4,777 % 80 1,988 % 3,364 % 3,691 % 3,123 % 4,152 % 4,770 % 81 2,003 % 3,374 % 3,697 % 3,136 % 4,153 % 4,763 % 82 2,018 % 3,384 % 3,703 % 3,149 % 4,153 % 4,756 % 83 2,032 % 3,394 % 3,709 % 3,161 % 4,154 % 4,749 % 84 2,046 % 3,404 % 3,715 % 3,174 % 4,154 % 4,743 % 85 2,059 % 3,413 % 3,721 % 3,186 % 4,155 % 4,736 % 86 2,072 % 3,422 % 3,726 % 3,197 % 4,155 % 4,730 % 87 2,085 % 3,431 % 3,732 % 3,209 % 4,156 % 4,724 % 88 2,098 % 3,440 % 3,737 % 3,220 % 4,156 % 4,718 % 89 2,110 % 3,448 % 3,742 % 3,231 % 4,157 % 4,712 % 90 2,122 % 3,456 % 3,747 % 3,242 % 4,157 % 4,707 % 91 2,134 % 3,464 % 3,752 % 3,252 % 4,158 % 4,701 % 92 2,146 % 3,472 % 3,757 % 3,262 % 4,158 % 4,696 % 93 2,157 % 3,480 % 3,762 % 3,272 % 4,159 % 4,690 % 94 2,168 % 3,488 % 3,766 % 3,282 % 4,159 % 4,685 % 95 2,179 % 3,495 % 3,771 % 3,292 % 4,159 % 4,680 % 96 2,189 % 3,503 % 3,775 % 3,301 % 4,160 % 4,675 % 97 2,200 % 3,510 % 3,780 % 3,311 % 4,160 % 4,670 % 98 2,210 % 3,517 % 3,784 % 3,320 % 4,161 % 4,665 % 99 2,220 % 3,524 % 3,788 % 3,328 % 4,161 % 4,660 % 100 2,229 % 3,530 % 3,792 % 3,337 % 4,161 % 4,656 % 101 2,239 % 3,537 % 3,796 % 3,346 % 4,162 % 4,651 % 102 2,248 % 3,544 % 3,800 % 3,354 % 4,162 % 4,647 % 103 2,258 % 3,550 % 3,804 % 3,362 % 4,163 % 4,643 % 104 2,267 % 3,556 % 3,808 % 3,370 % 4,163 % 4,638 % 105 2,275 % 3,562 % 3,812 % 3,378 % 4,163 % 4,634 % 106 2,284 % 3,568 % 3,815 % 3,386 % 4,164 % 4,630 % 107 2,293 % 3,574 % 3,819 % 3,393 % 4,164 % 4,626 % 108 2,301 % 3,580 % 3,822 % 3,401 % 4,164 % 4,622 % 109 2,309 % 3,586 % 3,826 % 3,408 % 4,165 % 4,618 % 110 2,317 % 3,591 % 3,829 % 3,415 % 4,165 % 4,614 % 111 2,325 % 3,597 % 3,833 % 3,422 % 4,165 % 4,611 % 112 2,333 % 3,602 % 3,836 % 3,429 % 4,166 % 4,607 % 113 2,341 % 3,607 % 3,839 % 3,436 % 4,166 % 4,603 % 114 2,348 % 3,612 % 3,842 % 3,443 % 4,166 % 4,600 % 115 2,356 % 3,618 % 3,845 % 3,449 % 4,166 % 4,596 % 116 2,363 % 3,623 % 3,848 % 3,456 % 4,167 % 4,593 % 117 2,370 % 3,627 % 3,851 % 3,462 % 4,167 % 4,589 % 118 2,377 % 3,632 % 3,854 % 3,468 % 4,167 % 4,586 % 119 2,384 % 3,637 % 3,857 % 3,474 % 4,168 % 4,583 % 120 2,391 % 3,642 % 3,860 % 3,480 % 4,168 % 4,580 % 121 2,397 % 3,646 % 3,863 % 3,486 % 4,168 % 4,577 % 122 2,404 % 3,651 % 3,866 % 3,492 % 4,168 % 4,573 % 123 2,410 % 3,655 % 3,868 % 3,498 % 4,169 % 4,570 % 124 2,417 % 3,660 % 3,871 % 3,504 % 4,169 % 4,567 % 125 2,423 % 3,664 % 3,874 % 3,509 % 4,169 % 4,565 % 126 2,429 % 3,668 % 3,876 % 3,515 % 4,169 % 4,562 % 127 2,435 % 3,672 % 3,879 % 3,520 % 4,170 % 4,559 % 128 2,441 % 3,677 % 3,881 % 3,525 % 4,170 % 4,556 % 129 2,447 % 3,681 % 3,884 % 3,530 % 4,170 % 4,553 % 130 2,453 % 3,685 % 3,886 % 3,536 % 4,170 % 4,550 % 131 2,458 % 3,688 % 3,889 % 3,541 % 4,171 % 4,548 % 132 2,464 % 3,692 % 3,891 % 3,546 % 4,171 % 4,545 % 133 2,469 % 3,696 % 3,893 % 3,551 % 4,171 % 4,543 % 134 2,475 % 3,700 % 3,896 % 3,555 % 4,171 % 4,540 % 135 2,480 % 3,704 % 3,898 % 3,560 % 4,171 % 4,537 % 136 2,485 % 3,707 % 3,900 % 3,565 % 4,172 % 4,535 % 137 2,491 % 3,711 % 3,902 % 3,569 % 4,172 % 4,533 % 138 2,496 % 3,714 % 3,904 % 3,574 % 4,172 % 4,530 % 139 2,501 % 3,718 % 3,907 % 3,578 % 4,172 % 4,528 % 140 2,506 % 3,721 % 3,909 % 3,583 % 4,172 % 4,525 % 141 2,511 % 3,725 % 3,911 % 3,587 % 4,173 % 4,523 % 142 2,516 % 3,728 % 3,913 % 3,592 % 4,173 % 4,521 % 143 2,520 % 3,731 % 3,915 % 3,596 % 4,173 % 4,519 % 144 2,525 % 3,735 % 3,917 % 3,600 % 4,173 % 4,516 % 145 2,530 % 3,738 % 3,919 % 3,604 % 4,173 % 4,514 % 146 2,534 % 3,741 % 3,921 % 3,608 % 4,174 % 4,512 % 147 2,539 % 3,744 % 3,922 % 3,612 % 4,174 % 4,510 % 148 2,543 % 3,747 % 3,924 % 3,616 % 4,174 % 4,508 % 149 2,548 % 3,750 % 3,926 % 3,620 % 4,174 % 4,506 % 150 2,552 % 3,753 % 3,928 % 3,624 % 4,174 % 4,504 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 0,642 % 6,349 % 4,666 % 0,224 % 1,845 % 7,248 % 2 0,773 % 6,348 % 5,136 % 0,309 % 1,773 % 7,255 % 3 0,874 % 6,383 % 5,310 % 0,381 % 1,788 % 7,329 % 4 0,945 % 6,424 % 5,420 % 0,438 % 1,835 % 7,452 % 5 1,017 % 6,474 % 5,519 % 0,488 % 1,900 % 7,578 % 6 1,086 % 6,527 % 5,566 % 0,544 % 1,974 % 7,705 % 7 1,152 % 6,566 % 5,595 % 0,585 % 2,040 % 7,826 % 8 1,215 % 6,603 % 5,657 % 0,631 % 2,115 % 7,914 % 9 1,275 % 6,636 % 5,727 % 0,678 % 2,180 % 8,009 % 10 1,330 % 6,663 % 5,832 % 0,725 % 2,241 % 8,088 % 11 1,381 % 6,675 % 5,934 % 0,793 % 2,303 % 8,146 % 12 1,427 % 6,673 % 6,024 % 0,877 % 2,363 % 8,180 % 13 1,468 % 6,662 % 6,102 % 0,970 % 2,420 % 8,192 % 14 1,510 % 6,643 % 6,171 % 1,068 % 2,474 % 8,185 % 15 1,558 % 6,621 % 6,229 % 1,167 % 2,527 % 8,161 % 16 1,614 % 6,594 % 6,278 % 1,265 % 2,579 % 8,125 % 17 1,675 % 6,566 % 6,318 % 1,361 % 2,630 % 8,078 % 18 1,740 % 6,536 % 6,350 % 1,455 % 2,680 % 8,025 % 19 1,806 % 6,505 % 6,373 % 1,545 % 2,727 % 7,967 % 20 1,872 % 6,473 % 6,387 % 1,632 % 2,773 % 7,905 % 21 1,938 % 6,442 % 6,393 % 1,716 % 2,818 % 7,841 % 22 2,002 % 6,411 % 6,392 % 1,795 % 2,860 % 7,776 % 23 2,065 % 6,380 % 6,386 % 1,872 % 2,901 % 7,712 % 24 2,126 % 6,350 % 6,375 % 1,944 % 2,939 % 7,647 % 25 2,186 % 6,320 % 6,361 % 2,014 % 2,976 % 7,583 % 26 2,243 % 6,291 % 6,345 % 2,080 % 3,012 % 7,521 % 27 2,298 % 6,263 % 6,326 % 2,143 % 3,046 % 7,459 % 28 2,351 % 6,236 % 6,307 % 2,203 % 3,078 % 7,400 % 29 2,401 % 6,210 % 6,286 % 2,260 % 3,109 % 7,342 % 30 2,450 % 6,184 % 6,265 % 2,315 % 3,138 % 7,286 % 31 2,497 % 6,160 % 6,244 % 2,367 % 3,167 % 7,232 % 32 2,542 % 6,136 % 6,222 % 2,416 % 3,194 % 7,180 % 33 2,584 % 6,113 % 6,201 % 2,464 % 3,219 % 7,129 % 34 2,626 % 6,091 % 6,180 % 2,509 % 3,244 % 7,081 % 35 2,665 % 6,070 % 6,159 % 2,552 % 3,268 % 7,034 % 36 2,703 % 6,049 % 6,138 % 2,593 % 3,290 % 6,989 % 37 2,739 % 6,029 % 6,118 % 2,633 % 3,312 % 6,946 % 38 2,774 % 6,010 % 6,098 % 2,671 % 3,333 % 6,904 % 39 2,807 % 5,992 % 6,079 % 2,707 % 3,353 % 6,864 % 40 2,839 % 5,974 % 6,060 % 2,742 % 3,372 % 6,826 % 41 2,870 % 5,957 % 6,042 % 2,775 % 3,391 % 6,789 % 42 2,900 % 5,941 % 6,025 % 2,807 % 3,408 % 6,753 % 43 2,928 % 5,925 % 6,008 % 2,837 % 3,425 % 6,719 % 44 2,955 % 5,910 % 5,991 % 2,867 % 3,442 % 6,686 % 45 2,981 % 5,895 % 5,975 % 2,895 % 3,458 % 6,655 % 46 3,007 % 5,881 % 5,960 % 2,922 % 3,473 % 6,624 % 47 3,031 % 5,868 % 5,945 % 2,948 % 3,487 % 6,595 % 48 3,054 % 5,855 % 5,930 % 2,973 % 3,501 % 6,567 % 49 3,077 % 5,842 % 5,916 % 2,997 % 3,515 % 6,540 % 50 3,098 % 5,830 % 5,902 % 3,021 % 3,528 % 6,513 % 51 3,119 % 5,818 % 5,889 % 3,043 % 3,541 % 6,488 % 52 3,139 % 5,806 % 5,877 % 3,065 % 3,553 % 6,464 % 53 3,159 % 5,795 % 5,864 % 3,086 % 3,565 % 6,440 % 54 3,178 % 5,785 % 5,852 % 3,106 % 3,576 % 6,418 % 55 3,196 % 5,774 % 5,841 % 3,125 % 3,587 % 6,396 % 56 3,213 % 5,764 % 5,830 % 3,144 % 3,598 % 6,375 % 57 3,230 % 5,755 % 5,819 % 3,162 % 3,608 % 6,354 % 58 3,247 % 5,745 % 5,808 % 3,180 % 3,618 % 6,335 % 59 3,263 % 5,736 % 5,798 % 3,197 % 3,628 % 6,315 % 60 3,278 % 5,728 % 5,788 % 3,213 % 3,637 % 6,297 % 61 3,293 % 5,719 % 5,779 % 3,229 % 3,646 % 6,279 % 62 3,307 % 5,711 % 5,770 % 3,245 % 3,655 % 6,262 % 63 3,321 % 5,703 % 5,761 % 3,260 % 3,663 % 6,245 % 64 3,335 % 5,695 % 5,752 % 3,274 % 3,671 % 6,229 % 65 3,348 % 5,687 % 5,744 % 3,288 % 3,679 % 6,213 % 66 3,361 % 5,680 % 5,736 % 3,302 % 3,687 % 6,197 % 67 3,373 % 5,673 % 5,728 % 3,315 % 3,695 % 6,183 % 68 3,385 % 5,666 % 5,720 % 3,328 % 3,702 % 6,168 % 69 3,397 % 5,659 % 5,712 % 3,340 % 3,709 % 6,154 % 70 3,408 % 5,653 % 5,705 % 3,353 % 3,716 % 6,140 % 71 3,419 % 5,647 % 5,698 % 3,364 % 3,723 % 6,127 % 72 3,430 % 5,640 % 5,691 % 3,376 % 3,730 % 6,114 % 73 3,441 % 5,634 % 5,684 % 3,387 % 3,736 % 6,102 % 74 3,451 % 5,629 % 5,678 % 3,398 % 3,742 % 6,090 % 75 3,461 % 5,623 % 5,671 % 3,409 % 3,748 % 6,078 % 76 3,470 % 5,617 % 5,665 % 3,419 % 3,754 % 6,066 % 77 3,480 % 5,612 % 5,659 % 3,429 % 3,760 % 6,055 % 78 3,489 % 5,607 % 5,653 % 3,439 % 3,765 % 6,044 % 79 3,498 % 5,602 % 5,648 % 3,449 % 3,771 % 6,033 % 80 3,507 % 5,597 % 5,642 % 3,458 % 3,776 % 6,023 % 81 3,515 % 5,592 % 5,637 % 3,467 % 3,781 % 6,012 % 82 3,523 % 5,587 % 5,631 % 3,476 % 3,787 % 6,003 % 83 3,532 % 5,582 % 5,626 % 3,485 % 3,791 % 5,993 % 84 3,540 % 5,578 % 5,621 % 3,493 % 3,796 % 5,983 % 85 3,547 % 5,573 % 5,616 % 3,501 % 3,801 % 5,974 % 86 3,555 % 5,569 % 5,611 % 3,509 % 3,806 % 5,965 % 87 3,562 % 5,565 % 5,606 % 3,517 % 3,810 % 5,956 % 88 3,569 % 5,560 % 5,602 % 3,525 % 3,815 % 5,948 % 89 3,576 % 5,556 % 5,597 % 3,533 % 3,819 % 5,939 % 90 3,583 % 5,552 % 5,593 % 3,540 % 3,823 % 5,931 % 91 3,590 % 5,549 % 5,589 % 3,547 % 3,827 % 5,923 % 92 3,597 % 5,545 % 5,584 % 3,554 % 3,831 % 5,915 % 93 3,603 % 5,541 % 5,580 % 3,561 % 3,835 % 5,907 % 94 3,610 % 5,537 % 5,576 % 3,568 % 3,839 % 5,900 % 95 3,616 % 5,534 % 5,572 % 3,575 % 3,843 % 5,892 % 96 3,622 % 5,530 % 5,568 % 3,581 % 3,847 % 5,885 % 97 3,628 % 5,527 % 5,564 % 3,588 % 3,850 % 5,878 % 98 3,634 % 5,524 % 5,561 % 3,594 % 3,854 % 5,871 % 99 3,639 % 5,520 % 5,557 % 3,600 % 3,857 % 5,864 % 100 3,645 % 5,517 % 5,554 % 3,606 % 3,861 % 5,858 % 101 3,650 % 5,514 % 5,550 % 3,612 % 3,864 % 5,851 % 102 3,656 % 5,511 % 5,547 % 3,617 % 3,867 % 5,845 % 103 3,661 % 5,508 % 5,543 % 3,623 % 3,871 % 5,838 % 104 3,666 % 5,505 % 5,540 % 3,629 % 3,874 % 5,832 % 105 3,671 % 5,502 % 5,537 % 3,634 % 3,877 % 5,826 % 106 3,676 % 5,499 % 5,534 % 3,639 % 3,880 % 5,820 % 107 3,681 % 5,496 % 5,530 % 3,645 % 3,883 % 5,815 % 108 3,686 % 5,494 % 5,527 % 3,650 % 3,886 % 5,809 % 109 3,691 % 5,491 % 5,524 % 3,655 % 3,889 % 5,803 % 110 3,695 % 5,488 % 5,521 % 3,660 % 3,892 % 5,798 % 111 3,700 % 5,486 % 5,518 % 3,665 % 3,894 % 5,792 % 112 3,704 % 5,483 % 5,516 % 3,669 % 3,897 % 5,787 % 113 3,709 % 5,481 % 5,513 % 3,674 % 3,900 % 5,782 % 114 3,713 % 5,478 % 5,510 % 3,679 % 3,902 % 5,777 % 115 3,717 % 5,476 % 5,507 % 3,683 % 3,905 % 5,772 % 116 3,721 % 5,473 % 5,505 % 3,688 % 3,907 % 5,767 % 117 3,725 % 5,471 % 5,502 % 3,692 % 3,910 % 5,762 % 118 3,729 % 5,469 % 5,500 % 3,696 % 3,912 % 5,757 % 119 3,733 % 5,466 % 5,497 % 3,700 % 3,915 % 5,752 % 120 3,737 % 5,464 % 5,495 % 3,705 % 3,917 % 5,748 % 121 3,741 % 5,462 % 5,492 % 3,709 % 3,920 % 5,743 % 122 3,745 % 5,460 % 5,490 % 3,713 % 3,922 % 5,739 % 123 3,748 % 5,458 % 5,487 % 3,717 % 3,924 % 5,734 % 124 3,752 % 5,456 % 5,485 % 3,721 % 3,926 % 5,730 % 125 3,756 % 5,454 % 5,483 % 3,724 % 3,928 % 5,726 % 126 3,759 % 5,452 % 5,480 % 3,728 % 3,931 % 5,722 % 127 3,763 % 5,450 % 5,478 % 3,732 % 3,933 % 5,717 % 128 3,766 % 5,448 % 5,476 % 3,735 % 3,935 % 5,713 % 129 3,769 % 5,446 % 5,474 % 3,739 % 3,937 % 5,709 % 130 3,773 % 5,444 % 5,472 % 3,743 % 3,939 % 5,706 % 131 3,776 % 5,442 % 5,470 % 3,746 % 3,941 % 5,702 % 132 3,779 % 5,440 % 5,468 % 3,750 % 3,943 % 5,698 % 133 3,782 % 5,438 % 5,466 % 3,753 % 3,945 % 5,694 % 134 3,785 % 5,437 % 5,464 % 3,756 % 3,947 % 5,690 % 135 3,788 % 5,435 % 5,462 % 3,760 % 3,949 % 5,687 % 136 3,792 % 5,433 % 5,460 % 3,763 % 3,950 % 5,683 % 137 3,794 % 5,431 % 5,458 % 3,766 % 3,952 % 5,680 % 138 3,797 % 5,430 % 5,456 % 3,769 % 3,954 % 5,676 % 139 3,800 % 5,428 % 5,454 % 3,772 % 3,956 % 5,673 % 140 3,803 % 5,426 % 5,452 % 3,775 % 3,958 % 5,669 % 141 3,806 % 5,425 % 5,451 % 3,778 % 3,959 % 5,666 % 142 3,809 % 5,423 % 5,449 % 3,781 % 3,961 % 5,663 % 143 3,811 % 5,422 % 5,447 % 3,784 % 3,963 % 5,659 % 144 3,814 % 5,420 % 5,445 % 3,787 % 3,964 % 5,656 % 145 3,817 % 5,419 % 5,444 % 3,790 % 3,966 % 5,653 % 146 3,819 % 5,417 % 5,442 % 3,793 % 3,967 % 5,650 % 147 3,822 % 5,416 % 5,440 % 3,795 % 3,969 % 5,647 % 148 3,825 % 5,414 % 5,439 % 3,798 % 3,971 % 5,644 % 149 3,827 % 5,413 % 5,437 % 3,801 % 3,972 % 5,641 % 150 3,830 % 5,411 % 5,436 % 3,803 % 3,974 % 5,638 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 11,400 % 2,284 % 3,075 % 10,050 % 1,043 % 1,135 % 2 10,811 % 2,310 % 3,075 % 9,359 % 1,225 % 1,104 % 3 10,552 % 2,367 % 3,133 % 8,901 % 1,362 % 1,099 % 4 10,527 % 2,436 % 3,197 % 8,577 % 1,465 % 1,099 % 5 10,482 % 2,537 % 3,251 % 8,382 % 1,542 % 1,099 % 6 10,452 % 2,609 % 3,350 % 8,253 % 1,620 % 1,101 % 7 10,403 % 2,677 % 3,428 % 8,141 % 1,704 % 1,107 % 8 10,359 % 2,743 % 3,484 % 7,817 % 1,775 % 1,120 % 9 10,458 % 2,758 % 3,541 % 7,764 % 1,836 % 1,133 % 10 10,579 % 2,791 % 3,679 % 7,803 % 1,887 % 1,141 % 11 10,644 % 2,832 % 3,752 % 7,815 % 1,933 % 1,144 % 12 10,656 % 2,874 % 3,783 % 7,798 % 1,977 % 1,146 % 13 10,628 % 2,915 % 3,819 % 7,759 % 2,018 % 1,151 % 14 10,571 % 2,956 % 3,862 % 7,705 % 2,052 % 1,152 % 15 10,493 % 2,995 % 3,904 % 7,640 % 2,076 % 1,146 % 16 10,398 % 3,034 % 3,943 % 7,567 % 2,090 % 1,132 % 17 10,292 % 3,071 % 3,977 % 7,490 % 2,098 % 1,119 % 18 10,177 % 3,106 % 4,008 % 7,409 % 2,108 % 1,112 % 19 10,057 % 3,140 % 4,034 % 7,327 % 2,121 % 1,116 % 20 9,935 % 3,173 % 4,057 % 7,244 % 2,140 % 1,136 % 21 9,810 % 3,204 % 4,077 % 7,161 % 2,167 % 1,170 % 22 9,686 % 3,234 % 4,094 % 7,080 % 2,201 % 1,217 % 23 9,563 % 3,263 % 4,109 % 7,000 % 2,238 % 1,271 % 24 9,442 % 3,290 % 4,122 % 6,921 % 2,278 % 1,331 % 25 9,324 % 3,316 % 4,133 % 6,845 % 2,320 % 1,394 % 26 9,208 % 3,341 % 4,143 % 6,771 % 2,363 % 1,458 % 27 9,096 % 3,365 % 4,151 % 6,700 % 2,406 % 1,524 % 28 8,987 % 3,388 % 4,158 % 6,631 % 2,448 % 1,589 % 29 8,882 % 3,409 % 4,165 % 6,564 % 2,491 % 1,653 % 30 8,781 % 3,430 % 4,170 % 6,500 % 2,532 % 1,716 % 31 8,684 % 3,450 % 4,175 % 6,438 % 2,573 % 1,778 % 32 8,590 % 3,470 % 4,179 % 6,379 % 2,612 % 1,838 % 33 8,500 % 3,488 % 4,183 % 6,322 % 2,651 % 1,897 % 34 8,414 % 3,505 % 4,186 % 6,268 % 2,688 % 1,953 % 35 8,331 % 3,522 % 4,189 % 6,215 % 2,724 % 2,008 % 36 8,251 % 3,538 % 4,192 % 6,165 % 2,759 % 2,060 % 37 8,175 % 3,554 % 4,194 % 6,117 % 2,792 % 2,111 % 38 8,102 % 3,569 % 4,196 % 6,071 % 2,825 % 2,160 % 39 8,032 % 3,583 % 4,198 % 6,026 % 2,856 % 2,207 % 40 7,965 % 3,597 % 4,199 % 5,984 % 2,886 % 2,253 % 41 7,901 % 3,610 % 4,201 % 5,943 % 2,915 % 2,296 % 42 7,839 % 3,623 % 4,202 % 5,903 % 2,943 % 2,338 % 43 7,779 % 3,635 % 4,203 % 5,866 % 2,970 % 2,379 % 44 7,723 % 3,647 % 4,204 % 5,829 % 2,996 % 2,418 % 45 7,668 % 3,658 % 4,204 % 5,794 % 3,021 % 2,455 % 46 7,615 % 3,669 % 4,205 % 5,761 % 3,045 % 2,491 % 47 7,565 % 3,680 % 4,206 % 5,729 % 3,069 % 2,526 % 48 7,516 % 3,690 % 4,206 % 5,698 % 3,091 % 2,559 % 49 7,470 % 3,700 % 4,207 % 5,668 % 3,113 % 2,592 % 50 7,425 % 3,709 % 4,207 % 5,639 % 3,134 % 2,623 % 51 7,381 % 3,718 % 4,207 % 5,611 % 3,154 % 2,653 % 52 7,340 % 3,727 % 4,208 % 5,585 % 3,173 % 2,682 % 53 7,299 % 3,736 % 4,208 % 5,559 % 3,192 % 2,710 % 54 7,261 % 3,744 % 4,208 % 5,534 % 3,210 % 2,737 % 55 7,223 % 3,752 % 4,208 % 5,510 % 3,228 % 2,763 % 56 7,187 % 3,759 % 4,208 % 5,487 % 3,245 % 2,788 % 57 7,152 % 3,767 % 4,208 % 5,464 % 3,261 % 2,812 % 58 7,119 % 3,774 % 4,208 % 5,443 % 3,277 % 2,836 % 59 7,086 % 3,781 % 4,208 % 5,422 % 3,292 % 2,858 % 60 7,054 % 3,788 % 4,208 % 5,401 % 3,307 % 2,880 % 61 7,024 % 3,795 % 4,209 % 5,382 % 3,322 % 2,902 % 62 6,994 % 3,801 % 4,209 % 5,363 % 3,336 % 2,922 % 63 6,966 % 3,807 % 4,209 % 5,344 % 3,349 % 2,942 % 64 6,938 % 3,813 % 4,209 % 5,326 % 3,362 % 2,962 % 65 6,911 % 3,819 % 4,208 % 5,309 % 3,375 % 2,981 % 66 6,885 % 3,825 % 4,208 % 5,292 % 3,387 % 2,999 % 67 6,860 % 3,830 % 4,208 % 5,276 % 3,399 % 3,017 % 68 6,835 % 3,835 % 4,208 % 5,260 % 3,411 % 3,034 % 69 6,812 % 3,841 % 4,208 % 5,245 % 3,422 % 3,051 % 70 6,788 % 3,846 % 4,208 % 5,230 % 3,433 % 3,067 % 71 6,766 % 3,851 % 4,208 % 5,215 % 3,444 % 3,083 % 72 6,744 % 3,855 % 4,208 % 5,201 % 3,455 % 3,098 % 73 6,723 % 3,860 % 4,208 % 5,187 % 3,465 % 3,113 % 74 6,702 % 3,865 % 4,208 % 5,174 % 3,475 % 3,128 % 75 6,682 % 3,869 % 4,208 % 5,161 % 3,484 % 3,142 % 76 6,662 % 3,873 % 4,208 % 5,148 % 3,494 % 3,156 % 77 6,643 % 3,878 % 4,208 % 5,136 % 3,503 % 3,169 % 78 6,625 % 3,882 % 4,208 % 5,124 % 3,512 % 3,183 % 79 6,606 % 3,886 % 4,208 % 5,112 % 3,520 % 3,195 % 80 6,589 % 3,890 % 4,208 % 5,101 % 3,529 % 3,208 % 81 6,571 % 3,893 % 4,208 % 5,090 % 3,537 % 3,220 % 82 6,555 % 3,897 % 4,207 % 5,079 % 3,545 % 3,232 % 83 6,538 % 3,901 % 4,207 % 5,068 % 3,553 % 3,243 % 84 6,522 % 3,904 % 4,207 % 5,058 % 3,561 % 3,255 % 85 6,507 % 3,908 % 4,207 % 5,048 % 3,568 % 3,266 % 86 6,491 % 3,911 % 4,207 % 5,038 % 3,575 % 3,277 % 87 6,476 % 3,914 % 4,207 % 5,028 % 3,583 % 3,287 % 88 6,462 % 3,918 % 4,207 % 5,019 % 3,590 % 3,298 % 89 6,448 % 3,921 % 4,207 % 5,009 % 3,596 % 3,308 % 90 6,434 % 3,924 % 4,207 % 5,000 % 3,603 % 3,318 % 91 6,420 % 3,927 % 4,207 % 4,991 % 3,610 % 3,327 % 92 6,407 % 3,930 % 4,207 % 4,983 % 3,616 % 3,337 % 93 6,394 % 3,933 % 4,207 % 4,974 % 3,622 % 3,346 % 94 6,381 % 3,936 % 4,207 % 4,966 % 3,628 % 3,355 % 95 6,368 % 3,938 % 4,207 % 4,958 % 3,634 % 3,364 % 96 6,356 % 3,941 % 4,207 % 4,950 % 3,640 % 3,372 % 97 6,344 % 3,944 % 4,206 % 4,942 % 3,646 % 3,381 % 98 6,332 % 3,946 % 4,206 % 4,935 % 3,652 % 3,389 % 99 6,321 % 3,949 % 4,206 % 4,927 % 3,657 % 3,397 % 100 6,310 % 3,951 % 4,206 % 4,920 % 3,663 % 3,405 % 101 6,299 % 3,954 % 4,206 % 4,913 % 3,668 % 3,413 % 102 6,288 % 3,956 % 4,206 % 4,906 % 3,673 % 3,421 % 103 6,277 % 3,959 % 4,206 % 4,899 % 3,678 % 3,428 % 104 6,267 % 3,961 % 4,206 % 4,892 % 3,683 % 3,436 % 105 6,256 % 3,963 % 4,206 % 4,886 % 3,688 % 3,443 % 106 6,246 % 3,965 % 4,206 % 4,879 % 3,693 % 3,450 % 107 6,237 % 3,968 % 4,206 % 4,873 % 3,698 % 3,457 % 108 6,227 % 3,970 % 4,206 % 4,866 % 3,702 % 3,464 % 109 6,218 % 3,972 % 4,206 % 4,860 % 3,707 % 3,471 % 110 6,208 % 3,974 % 4,206 % 4,854 % 3,711 % 3,477 % 111 6,199 % 3,976 % 4,206 % 4,848 % 3,716 % 3,484 % 112 6,190 % 3,978 % 4,206 % 4,843 % 3,720 % 3,490 % 113 6,181 % 3,980 % 4,206 % 4,837 % 3,724 % 3,497 % 114 6,173 % 3,982 % 4,206 % 4,831 % 3,728 % 3,503 % 115 6,164 % 3,984 % 4,205 % 4,826 % 3,733 % 3,509 % 116 6,156 % 3,986 % 4,205 % 4,820 % 3,737 % 3,515 % 117 6,148 % 3,987 % 4,205 % 4,815 % 3,740 % 3,521 % 118 6,140 % 3,989 % 4,205 % 4,810 % 3,744 % 3,526 % 119 6,132 % 3,991 % 4,205 % 4,805 % 3,748 % 3,532 % 120 6,124 % 3,993 % 4,205 % 4,800 % 3,752 % 3,537 % 121 6,116 % 3,995 % 4,205 % 4,795 % 3,756 % 3,543 % 122 6,109 % 3,996 % 4,205 % 4,790 % 3,759 % 3,548 % 123 6,101 % 3,998 % 4,205 % 4,785 % 3,763 % 3,554 % 124 6,094 % 3,999 % 4,205 % 4,780 % 3,766 % 3,559 % 125 6,087 % 4,001 % 4,205 % 4,776 % 3,770 % 3,564 % 126 6,080 % 4,003 % 4,205 % 4,771 % 3,773 % 3,569 % 127 6,073 % 4,004 % 4,205 % 4,767 % 3,777 % 3,574 % 128 6,066 % 4,006 % 4,205 % 4,762 % 3,780 % 3,579 % 129 6,059 % 4,007 % 4,205 % 4,758 % 3,783 % 3,584 % 130 6,052 % 4,009 % 4,205 % 4,753 % 3,786 % 3,588 % 131 6,046 % 4,010 % 4,205 % 4,749 % 3,789 % 3,593 % 132 6,040 % 4,012 % 4,205 % 4,745 % 3,793 % 3,597 % 133 6,033 % 4,013 % 4,205 % 4,741 % 3,796 % 3,602 % 134 6,027 % 4,014 % 4,205 % 4,737 % 3,799 % 3,606 % 135 6,021 % 4,016 % 4,205 % 4,733 % 3,802 % 3,611 % 136 6,015 % 4,017 % 4,205 % 4,729 % 3,805 % 3,615 % 137 6,009 % 4,018 % 4,205 % 4,725 % 3,807 % 3,619 % 138 6,003 % 4,020 % 4,205 % 4,721 % 3,810 % 3,624 % 139 5,997 % 4,021 % 4,205 % 4,717 % 3,813 % 3,628 % 140 5,991 % 4,022 % 4,205 % 4,714 % 3,816 % 3,632 % 141 5,986 % 4,024 % 4,204 % 4,710 % 3,819 % 3,636 % 142 5,980 % 4,025 % 4,204 % 4,707 % 3,821 % 3,640 % 143 5,975 % 4,026 % 4,204 % 4,703 % 3,824 % 3,644 % 144 5,969 % 4,027 % 4,204 % 4,699 % 3,826 % 3,648 % 145 5,964 % 4,028 % 4,204 % 4,696 % 3,829 % 3,651 % 146 5,959 % 4,030 % 4,204 % 4,693 % 3,832 % 3,655 % 147 5,954 % 4,031 % 4,204 % 4,689 % 3,834 % 3,659 % 148 5,948 % 4,032 % 4,204 % 4,686 % 3,837 % 3,662 % 149 5,943 % 4,033 % 4,204 % 4,683 % 3,839 % 3,666 % 150 5,938 % 4,034 % 4,204 % 4,679 % 3,841 % 3,670 % Term to maturity (in years) Turkish lira US dollar Yen 1 8,930 % 0,818 %  0,142 % 2 9,137 % 0,885 %  0,197 % 3 9,477 % 0,942 %  0,216 % 4 9,607 % 0,997 %  0,214 % 5 9,737 % 1,057 %  0,202 % 6 9,818 % 1,119 %  0,183 % 7 9,848 % 1,180 %  0,156 % 8 9,845 % 1,239 %  0,123 % 9 9,816 % 1,293 %  0,090 % 10 9,763 % 1,342 %  0,053 % 11 9,689 % 1,388 %  0,017 % 12 9,599 % 1,430 % 0,021 % 13 9,499 % 1,464 % 0,063 % 14 9,392 % 1,492 % 0,101 % 15 9,281 % 1,525 % 0,133 % 16 9,168 % 1,553 % 0,169 % 17 9,055 % 1,576 % 0,197 % 18 8,943 % 1,595 % 0,223 % 19 8,832 % 1,612 % 0,246 % 20 8,724 % 1,625 % 0,268 % 21 8,618 % 1,636 % 0,288 % 22 8,516 % 1,646 % 0,305 % 23 8,417 % 1,654 % 0,319 % 24 8,321 % 1,662 % 0,329 % 25 8,229 % 1,668 % 0,334 % 26 8,140 % 1,674 % 0,335 % 27 8,055 % 1,679 % 0,335 % 28 7,973 % 1,684 % 0,339 % 29 7,894 % 1,687 % 0,348 % 30 7,819 % 1,689 % 0,365 % 31 7,747 % 1,691 % 0,391 % 32 7,678 % 1,691 % 0,423 % 33 7,612 % 1,692 % 0,461 % 34 7,549 % 1,693 % 0,503 % 35 7,488 % 1,695 % 0,547 % 36 7,430 % 1,697 % 0,593 % 37 7,375 % 1,700 % 0,639 % 38 7,322 % 1,701 % 0,687 % 39 7,271 % 1,699 % 0,734 % 40 7,222 % 1,695 % 0,781 % 41 7,175 % 1,688 % 0,827 % 42 7,130 % 1,678 % 0,873 % 43 7,087 % 1,669 % 0,918 % 44 7,046 % 1,661 % 0,961 % 45 7,006 % 1,655 % 1,004 % 46 6,968 % 1,652 % 1,046 % 47 6,931 % 1,652 % 1,087 % 48 6,896 % 1,655 % 1,126 % 49 6,862 % 1,663 % 1,165 % 50 6,829 % 1,674 % 1,202 % 51 6,798 % 1,691 % 1,238 % 52 6,767 % 1,710 % 1,273 % 53 6,738 % 1,733 % 1,308 % 54 6,710 % 1,758 % 1,341 % 55 6,683 % 1,784 % 1,373 % 56 6,656 % 1,812 % 1,404 % 57 6,631 % 1,840 % 1,434 % 58 6,606 % 1,870 % 1,463 % 59 6,582 % 1,899 % 1,492 % 60 6,559 % 1,929 % 1,519 % 61 6,537 % 1,959 % 1,546 % 62 6,516 % 1,988 % 1,572 % 63 6,495 % 2,018 % 1,597 % 64 6,474 % 2,047 % 1,622 % 65 6,455 % 2,076 % 1,646 % 66 6,436 % 2,104 % 1,669 % 67 6,417 % 2,132 % 1,691 % 68 6,399 % 2,159 % 1,713 % 69 6,382 % 2,186 % 1,734 % 70 6,365 % 2,213 % 1,755 % 71 6,349 % 2,239 % 1,775 % 72 6,333 % 2,265 % 1,794 % 73 6,317 % 2,290 % 1,813 % 74 6,302 % 2,314 % 1,832 % 75 6,287 % 2,338 % 1,850 % 76 6,273 % 2,361 % 1,868 % 77 6,259 % 2,384 % 1,885 % 78 6,245 % 2,407 % 1,901 % 79 6,232 % 2,429 % 1,918 % 80 6,219 % 2,450 % 1,934 % 81 6,206 % 2,471 % 1,949 % 82 6,194 % 2,492 % 1,964 % 83 6,182 % 2,512 % 1,979 % 84 6,170 % 2,531 % 1,993 % 85 6,159 % 2,551 % 2,008 % 86 6,148 % 2,570 % 2,021 % 87 6,137 % 2,588 % 2,035 % 88 6,126 % 2,606 % 2,048 % 89 6,115 % 2,624 % 2,061 % 90 6,105 % 2,641 % 2,073 % 91 6,095 % 2,658 % 2,086 % 92 6,086 % 2,674 % 2,098 % 93 6,076 % 2,690 % 2,110 % 94 6,067 % 2,706 % 2,121 % 95 6,057 % 2,722 % 2,132 % 96 6,048 % 2,737 % 2,143 % 97 6,040 % 2,752 % 2,154 % 98 6,031 % 2,767 % 2,165 % 99 6,023 % 2,781 % 2,175 % 100 6,014 % 2,795 % 2,185 % 101 6,006 % 2,809 % 2,195 % 102 5,998 % 2,822 % 2,205 % 103 5,991 % 2,836 % 2,215 % 104 5,983 % 2,849 % 2,224 % 105 5,975 % 2,861 % 2,234 % 106 5,968 % 2,874 % 2,243 % 107 5,961 % 2,886 % 2,252 % 108 5,954 % 2,898 % 2,260 % 109 5,947 % 2,910 % 2,269 % 110 5,940 % 2,922 % 2,277 % 111 5,933 % 2,933 % 2,286 % 112 5,927 % 2,945 % 2,294 % 113 5,920 % 2,956 % 2,302 % 114 5,914 % 2,966 % 2,309 % 115 5,908 % 2,977 % 2,317 % 116 5,902 % 2,988 % 2,325 % 117 5,896 % 2,998 % 2,332 % 118 5,890 % 3,008 % 2,340 % 119 5,884 % 3,018 % 2,347 % 120 5,878 % 3,028 % 2,354 % 121 5,873 % 3,037 % 2,361 % 122 5,867 % 3,047 % 2,368 % 123 5,862 % 3,056 % 2,374 % 124 5,856 % 3,065 % 2,381 % 125 5,851 % 3,074 % 2,388 % 126 5,846 % 3,083 % 2,394 % 127 5,841 % 3,092 % 2,400 % 128 5,836 % 3,101 % 2,407 % 129 5,831 % 3,109 % 2,413 % 130 5,826 % 3,117 % 2,419 % 131 5,821 % 3,126 % 2,425 % 132 5,816 % 3,134 % 2,430 % 133 5,812 % 3,142 % 2,436 % 134 5,807 % 3,150 % 2,442 % 135 5,803 % 3,157 % 2,448 % 136 5,798 % 3,165 % 2,453 % 137 5,794 % 3,172 % 2,458 % 138 5,790 % 3,180 % 2,464 % 139 5,785 % 3,187 % 2,469 % 140 5,781 % 3,194 % 2,474 % 141 5,777 % 3,202 % 2,479 % 142 5,773 % 3,209 % 2,484 % 143 5,769 % 3,215 % 2,489 % 144 5,765 % 3,222 % 2,494 % 145 5,761 % 3,229 % 2,499 % 146 5,757 % 3,236 % 2,504 % 147 5,753 % 3,242 % 2,509 % 148 5,750 % 3,249 % 2,513 % 149 5,746 % 3,255 % 2,518 % 150 5,742 % 3,261 % 2,523 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 34 5 2 28 2 2 0 0 43 5 2 46 1 3 0 2 48 5 4 51 1 4 0 4 51 5 5 51 1 5 1 5 56 5 7 54 0 6 2 6 59 5 9 55 0 7 3 7 62 5 11 56 0 8 3 8 63 5 13 55 0 9 4 9 65 5 14 52 0 10 4 9 68 5 15 51 1 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 433 4 19 2 0 0 0 0 261 4 26 3 2 0 0 0 230 4 29 4 4 0 0 0 198 4 30 5 5 0 0 0 180 4 31 6 6 0 0 0 176 4 32 7 7 0 0 0 173 4 33 8 8 1 2 0 178 2 34 9 9 1 3 0 180 1 34 10 9 1 3 0 182 4 34 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Portugal 1 6 6 6 0 19 0 28 2 14 13 13 0 26 0 46 3 18 16 16 0 29 0 51 4 20 18 18 0 30 0 51 5 22 20 20 0 31 0 54 6 23 22 22 0 32 0 56 7 24 23 23 0 33 0 56 8 26 24 24 2 34 0 55 9 27 25 25 3 34 1 52 10 28 26 26 3 34 1 51 Duration (in years) Rumania Slovakia Slovenia Spain Sweden United Kingdom Liechtenstein 1 10 14 21 6 0 0 0 2 19 18 24 13 0 0 0 3 21 21 29 16 0 0 0 4 23 22 34 18 0 0 0 5 24 24 38 20 0 0 0 6 26 25 41 22 0 0 0 7 27 26 43 23 0 0 0 8 29 28 44 24 0 0 0 9 31 28 44 25 0 0 0 10 28 28 44 26 0 0 0 Duration (in years) Norway Australia Brazil Canada Chile China Colombia 1 0 0 12 0 17 0 11 2 0 0 12 0 19 0 18 3 0 0 12 0 18 1 30 4 0 0 12 0 17 2 39 5 0 0 12 0 16 3 41 6 0 0 12 0 15 3 45 7 0 0 12 0 14 4 47 8 0 0 12 0 15 8 44 9 0 0 12 0 16 5 41 10 0 0 12 0 13 5 44 Duration (in years) Hong Kong India Japan Malaysia Mexico New Zealand Russia 1 0 9 0 0 10 0 0 2 0 9 0 0 10 0 0 3 0 9 0 0 10 0 0 4 0 9 0 0 10 0 1 5 0 9 0 0 10 0 3 6 0 9 0 0 10 0 6 7 0 9 0 0 10 0 9 8 0 9 0 0 10 0 13 9 0 9 1 0 10 0 20 10 0 9 1 0 10 0 20 Duration (in years) Singapore South Africa South Korea Thailand Taiwan United States 1 0 3 10 0 4 0 2 0 7 12 0 4 0 3 0 6 13 0 4 0 4 0 5 14 0 4 0 5 0 4 16 0 4 0 6 0 5 16 0 4 0 7 0 6 16 0 4 0 8 0 7 16 0 4 0 9 0 7 16 0 4 0 10 0 8 16 0 4 0 2. Exposures to financial institutions 2.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 130 244 594 1503 2 6 21 48 130 244 594 1198 3 7 24 49 122 240 590 965 4 8 26 52 123 239 589 788 5 10 29 57 126 239 589 652 6 11 32 61 130 239 589 589 7 12 34 62 132 239 589 589 8 12 35 62 130 239 589 589 9 12 35 62 129 239 589 589 10 13 37 62 128 239 589 589 11 13 38 62 128 239 589 589 12 14 38 62 128 239 589 589 13 14 39 62 128 239 589 589 14 14 39 62 128 239 589 589 15 14 39 62 128 239 589 589 16 14 39 62 128 239 589 589 17 14 39 62 128 239 589 589 18 14 39 62 128 239 589 589 19 14 39 62 128 239 589 589 20 14 39 62 128 239 589 589 21 15 39 62 128 239 589 589 22 15 39 62 128 239 589 589 23 16 39 62 128 239 589 589 24 16 39 62 128 239 589 589 25 17 39 62 128 239 589 589 26 18 39 62 128 239 589 589 27 19 39 62 128 239 589 589 28 19 39 62 128 239 589 589 29 19 39 62 128 239 589 589 30 20 39 62 128 239 589 589 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 53 134 248 599 1514 2 12 28 55 136 250 601 1208 3 14 31 56 128 247 597 973 4 15 33 59 130 246 596 794 5 16 36 64 132 245 596 658 6 17 37 67 136 245 595 595 7 18 39 68 138 244 595 595 8 17 39 67 135 244 594 594 9 17 40 66 133 243 594 594 10 17 41 66 133 243 593 593 11 17 41 66 132 243 593 593 12 17 42 65 132 242 592 592 13 17 42 65 131 241 592 592 14 16 41 64 130 241 591 591 15 16 41 64 130 240 591 591 16 15 40 63 129 240 590 590 17 15 40 63 129 240 590 590 18 15 40 62 129 239 590 590 19 15 40 62 129 239 590 590 20 15 40 63 129 240 590 590 21 16 41 63 130 240 590 590 22 16 41 63 130 240 591 591 23 16 41 64 130 240 591 591 24 16 41 64 130 241 591 591 25 17 41 64 130 241 591 591 26 18 41 64 130 241 591 591 27 19 41 64 130 241 591 591 28 19 41 64 130 241 591 591 29 20 41 64 130 241 591 591 30 20 41 64 130 241 591 591 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 130 244 594 1 503 2 6 21 48 130 244 594 1 198 3 7 24 49 121 240 590 965 4 8 26 52 123 239 589 787 5 10 29 57 126 239 589 652 6 11 31 61 130 239 589 589 7 12 34 62 132 239 589 589 8 12 34 62 130 239 589 589 9 12 35 61 129 239 589 589 10 13 36 62 128 239 589 589 11 13 37 62 128 239 589 589 12 14 38 62 128 239 589 589 13 14 39 62 128 239 589 589 14 14 39 62 128 239 589 589 15 14 39 62 128 239 589 589 16 14 39 62 128 239 589 589 17 14 39 62 128 239 589 589 18 14 39 62 128 239 589 589 19 14 39 62 128 239 589 589 20 14 39 62 128 239 589 589 21 15 39 62 128 239 589 589 22 15 39 62 128 239 589 589 23 16 39 62 128 239 589 589 24 16 39 62 128 239 589 589 25 17 39 62 128 239 589 589 26 18 39 62 128 239 589 589 27 19 39 62 128 239 589 589 28 19 39 62 128 239 589 589 29 19 39 62 128 239 589 589 30 20 39 62 128 239 589 589 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 88 104 131 212 326 677 1 524 2 83 99 126 207 321 671 1 221 3 87 104 129 201 320 670 985 4 85 103 129 200 316 666 807 5 83 103 131 199 313 663 670 6 82 103 132 201 310 660 660 7 81 102 131 201 307 658 658 8 79 102 129 197 306 656 656 9 78 101 127 194 304 655 655 10 74 98 123 190 300 651 651 11 72 96 120 187 297 648 648 12 70 95 119 185 296 646 646 13 70 95 118 184 295 645 645 14 70 95 117 184 294 644 644 15 69 94 117 183 294 644 644 16 68 93 116 182 293 643 643 17 68 93 115 182 292 643 643 18 67 92 114 181 291 642 642 19 66 91 114 180 290 641 641 20 65 90 113 179 290 640 640 21 64 89 112 179 289 639 639 22 64 89 111 178 288 638 638 23 63 88 110 177 287 638 638 24 62 87 109 176 286 636 636 25 60 86 108 175 285 635 635 26 59 84 107 174 284 634 634 27 58 83 106 172 283 633 633 28 57 82 105 171 282 632 632 29 56 81 104 170 281 631 631 30 55 80 103 169 280 630 630 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 25 52 134 248 598 1 496 2 12 27 54 136 250 600 1 194 3 14 31 56 129 247 597 962 4 16 34 59 131 247 597 786 5 17 37 65 133 246 597 652 6 18 39 68 138 246 597 597 7 19 41 70 139 246 596 596 8 19 41 68 137 245 596 596 9 18 41 68 135 245 595 595 10 18 42 67 134 244 595 595 11 18 43 67 133 244 594 594 12 18 43 66 133 243 594 594 13 18 43 66 132 243 593 593 14 18 43 66 132 242 593 593 15 18 43 65 132 242 592 592 16 17 42 65 131 241 592 592 17 17 42 64 131 241 592 592 18 17 42 64 131 241 591 591 19 17 42 64 131 241 591 591 20 17 42 65 131 242 592 592 21 17 42 65 131 242 592 592 22 17 43 65 132 242 592 592 23 18 43 65 132 242 593 593 24 18 43 65 132 242 593 593 25 18 43 65 132 242 593 593 26 18 43 65 132 242 593 593 27 19 43 65 132 242 593 593 28 19 43 65 132 242 593 593 29 20 43 65 132 242 593 593 30 21 43 65 132 242 593 593 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 69 96 178 291 642 1 530 2 57 73 100 181 295 646 1 228 3 62 79 105 177 296 646 993 4 66 84 110 181 297 647 814 5 68 88 116 184 297 648 677 6 69 90 119 188 297 647 647 7 69 91 120 189 296 646 646 8 68 91 118 186 295 645 645 9 67 90 116 183 293 644 644 10 66 89 115 181 292 642 642 11 64 89 113 180 290 640 640 12 63 88 111 178 288 639 639 13 62 87 110 176 287 637 637 14 61 86 108 175 285 636 636 15 59 84 107 173 284 634 634 16 58 83 106 172 283 633 633 17 57 82 105 171 282 632 632 18 56 81 104 170 281 631 631 19 56 81 103 170 280 631 631 20 55 80 103 169 279 630 630 21 54 79 102 168 279 629 629 22 53 78 101 168 278 628 628 23 53 78 100 167 277 628 628 24 52 77 99 166 276 627 627 25 51 76 99 165 275 626 626 26 50 75 98 164 275 625 625 27 49 74 97 163 274 624 624 28 48 73 96 162 273 623 623 29 47 72 95 162 272 622 622 30 47 72 94 161 271 622 622 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 21 47 129 243 593 1 502 2 5 21 47 129 243 593 1 197 3 6 23 48 121 239 590 964 4 7 25 51 122 238 588 787 5 9 28 56 125 238 588 652 6 10 31 60 129 238 588 588 7 11 33 62 131 238 588 588 8 11 34 61 129 238 588 588 9 11 35 61 128 238 588 588 10 12 36 61 128 238 588 588 11 12 37 61 128 238 588 588 12 13 38 61 128 238 588 588 13 13 38 61 128 238 588 588 14 13 38 61 128 238 588 588 15 13 38 61 128 238 588 588 16 13 38 61 128 238 588 588 17 13 38 61 128 238 588 588 18 13 38 61 128 238 588 588 19 13 38 61 128 238 588 588 20 14 38 61 128 238 588 588 21 15 38 61 128 238 588 588 22 15 38 61 128 238 588 588 23 16 38 61 128 238 588 588 24 16 38 61 128 238 588 588 25 17 39 61 128 238 588 588 26 18 39 61 128 238 588 588 27 19 39 61 128 238 588 588 28 19 39 61 128 238 588 588 29 19 39 61 128 238 588 588 30 20 39 61 128 238 588 588 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 58 162 262 612 1 518 2 7 25 58 162 262 612 1 210 3 8 27 58 145 258 608 974 4 9 30 60 132 256 607 795 5 11 31 60 119 255 605 659 6 13 35 63 110 254 604 604 7 15 37 63 102 253 603 603 8 16 38 61 94 252 602 602 9 18 45 65 88 251 601 601 10 17 44 62 83 250 600 600 11 16 43 60 83 249 599 599 12 16 43 60 83 248 598 598 13 16 43 60 83 247 598 598 14 16 44 60 83 247 597 597 15 16 44 60 83 246 596 596 16 16 44 60 83 244 595 595 17 16 44 60 83 243 594 594 18 16 44 60 83 243 593 593 19 16 44 60 83 243 593 593 20 16 44 60 83 243 594 594 21 16 44 60 83 244 594 594 22 16 44 60 83 243 594 594 23 16 44 60 83 243 593 593 24 16 44 60 83 242 593 593 25 17 44 60 83 242 592 592 26 18 44 60 83 242 592 592 27 19 44 60 83 241 592 592 28 19 44 60 83 241 591 591 29 19 44 60 83 241 591 591 30 20 44 60 83 240 591 591 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 90 105 132 214 328 678 1 526 2 87 102 129 211 325 675 1 223 3 85 102 127 200 319 669 990 4 84 102 127 199 315 665 811 5 82 101 129 198 311 661 674 6 81 101 130 200 309 659 659 7 79 101 129 199 305 656 656 8 76 98 126 194 303 653 653 9 74 97 123 190 300 651 651 10 72 96 121 188 298 649 649 11 71 95 120 186 296 647 647 12 70 94 118 184 295 645 645 13 68 93 116 183 293 643 643 14 67 92 114 181 291 642 642 15 65 90 113 179 290 640 640 16 64 89 112 178 289 639 639 17 63 88 111 177 287 638 638 18 62 87 109 176 286 637 637 19 61 86 109 175 285 636 636 20 60 85 108 174 285 635 635 21 59 84 107 173 284 634 634 22 58 83 106 172 283 633 633 23 57 82 105 171 282 632 632 24 56 81 104 170 281 631 631 25 55 80 103 169 280 630 630 26 54 79 102 168 279 629 629 27 53 78 101 167 278 628 628 28 52 77 100 166 277 627 627 29 51 76 99 165 276 626 626 30 50 75 98 164 275 625 625 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 61 77 104 186 300 650 1 544 2 60 75 102 184 298 648 1 235 3 59 76 102 174 293 643 996 4 59 77 103 174 290 640 815 5 58 78 106 174 287 638 677 6 57 78 107 177 285 636 636 7 57 78 107 177 283 634 634 8 55 77 105 173 282 632 632 9 53 76 103 170 280 630 630 10 53 76 102 168 279 629 629 11 52 76 101 167 278 628 628 12 52 76 100 166 277 627 627 13 51 76 99 166 276 626 626 14 51 76 98 165 275 626 626 15 50 75 98 164 275 625 625 16 49 74 97 163 273 624 624 17 48 73 96 162 273 623 623 18 47 73 95 162 272 622 622 19 47 72 95 161 272 622 622 20 47 72 94 161 271 622 622 21 46 72 94 161 271 621 621 22 46 71 94 160 271 621 621 23 46 71 93 160 270 620 620 24 45 70 93 159 270 620 620 25 44 69 92 158 269 619 619 26 44 69 91 158 268 619 619 27 43 68 91 157 268 618 618 28 42 67 90 156 267 617 617 29 42 67 89 156 266 617 617 30 41 66 89 155 266 616 616 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 46 73 155 269 619 1 534 2 31 47 74 155 269 620 1 225 3 31 48 74 146 265 615 986 4 32 50 75 146 262 613 805 5 32 52 80 148 261 612 667 6 33 53 82 152 261 611 611 7 33 55 83 153 260 610 610 8 32 55 82 150 259 609 609 9 31 55 81 148 258 608 608 10 31 55 80 147 257 608 608 11 31 55 80 146 257 607 607 12 31 55 79 145 256 606 606 13 30 55 78 145 255 605 605 14 30 55 77 144 254 605 605 15 29 54 77 143 253 604 604 16 28 53 75 142 252 603 603 17 27 52 75 141 252 602 602 18 27 52 74 141 251 602 602 19 26 51 74 141 251 601 601 20 26 52 74 141 251 601 601 21 27 52 74 141 251 601 601 22 26 51 74 141 251 601 601 23 26 51 74 140 251 601 601 24 26 51 74 140 251 601 601 25 26 51 74 140 250 601 601 26 26 51 73 140 250 601 601 27 25 51 73 140 250 600 600 28 25 50 73 139 250 600 600 29 25 50 73 139 250 600 600 30 25 50 72 139 249 600 600 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 27 109 223 573 1 492 2 1 6 28 110 224 574 1 189 3 2 6 29 102 220 571 958 4 2 8 32 103 219 570 782 5 3 9 37 106 219 569 648 6 4 12 41 110 219 569 569 7 5 14 43 112 219 569 569 8 6 15 42 110 219 569 569 9 6 16 42 109 219 569 569 10 7 17 42 109 219 569 569 11 8 19 43 110 220 571 571 12 9 19 42 108 219 569 569 13 9 20 43 110 220 570 570 14 10 20 43 109 220 570 570 15 10 19 42 108 219 569 569 16 12 18 41 107 217 568 568 17 12 19 40 107 217 568 568 18 13 19 41 107 218 568 568 19 13 20 41 107 218 568 568 20 13 21 42 108 219 569 569 21 15 22 42 109 219 569 569 22 15 22 42 109 219 570 570 23 16 23 43 109 219 570 570 24 16 25 43 109 219 570 570 25 17 25 44 109 219 570 570 26 17 26 45 109 219 570 570 27 18 26 47 109 219 570 570 28 19 27 49 109 219 570 570 29 19 29 50 109 219 570 570 30 20 29 51 109 219 570 570 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 63 90 172 286 636 1 552 2 47 63 90 172 286 636 1 237 3 48 65 90 163 281 631 996 4 48 66 92 163 279 629 813 5 49 68 96 165 278 628 673 6 49 69 98 168 277 627 627 7 49 71 99 169 276 626 626 8 48 70 97 166 274 625 625 9 47 70 96 163 273 624 624 10 46 70 95 162 272 623 623 11 46 70 95 161 272 622 622 12 46 70 94 160 271 621 621 13 45 70 93 160 270 620 620 14 45 70 92 159 269 620 620 15 44 69 92 158 269 619 619 16 43 68 91 157 268 618 618 17 42 67 90 157 267 617 617 18 42 67 90 156 266 617 617 19 41 66 89 156 266 616 616 20 41 66 89 155 266 616 616 21 41 66 89 155 266 616 616 22 41 66 88 155 265 616 616 23 40 65 88 154 265 615 615 24 40 65 87 154 264 615 615 25 39 64 87 153 264 614 614 26 39 64 86 153 263 614 614 27 38 63 86 152 263 613 613 28 37 62 85 152 262 612 612 29 37 62 84 151 261 612 612 30 36 61 84 150 261 611 611 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 30 57 138 252 603 1 544 2 18 34 61 143 256 607 1 231 3 23 40 65 137 256 606 992 4 27 45 70 142 257 608 811 5 30 49 77 146 259 609 672 6 28 49 78 148 256 607 607 7 34 56 84 154 261 611 611 8 32 55 82 150 259 609 609 9 33 57 83 150 260 610 610 10 36 59 85 151 262 612 612 11 37 62 86 152 263 613 613 12 39 63 87 153 264 614 614 13 39 64 87 154 264 615 615 14 40 65 88 154 265 615 615 15 40 65 88 154 265 615 615 16 40 65 87 154 264 614 614 17 40 65 87 154 264 614 614 18 39 64 86 153 263 614 614 19 38 63 86 152 263 613 613 20 38 63 86 152 263 613 613 21 38 63 86 152 263 613 613 22 38 63 86 152 263 613 613 23 38 63 85 152 262 613 613 24 37 62 85 151 262 612 612 25 37 62 85 151 261 612 612 26 36 61 84 150 261 611 611 27 36 61 84 150 260 611 611 28 35 60 83 149 260 610 610 29 35 60 82 149 259 610 610 30 34 59 82 148 259 609 609 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 13 28 55 137 251 601 1 527 2 14 30 57 138 252 603 1 218 3 16 33 59 131 250 600 981 4 18 36 62 133 249 599 801 5 20 39 67 136 249 599 663 6 21 42 71 140 249 600 600 7 23 44 73 143 249 600 600 8 22 45 72 140 249 600 600 9 23 46 72 139 249 600 600 10 24 47 73 139 250 600 600 11 24 49 73 139 250 600 600 12 25 50 73 140 250 600 600 13 26 50 73 140 250 601 601 14 26 51 73 140 250 601 601 15 26 51 74 140 250 601 601 16 26 51 73 140 250 601 601 17 26 51 73 140 250 601 601 18 26 51 73 140 250 601 601 19 26 51 73 140 250 601 601 20 26 51 74 140 250 601 601 21 26 51 74 140 250 601 601 22 26 51 73 140 250 601 601 23 26 51 73 140 250 600 600 24 25 50 73 139 250 600 600 25 25 50 73 139 249 600 600 26 25 50 72 139 249 600 600 27 24 49 72 138 249 599 599 28 24 49 72 138 249 599 599 29 24 49 71 138 248 599 599 30 23 49 71 138 248 598 598 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 49 65 92 174 288 638 1 585 2 52 68 95 177 291 641 1 264 3 56 73 99 171 290 640 1 018 4 59 77 102 174 289 640 832 5 61 80 108 177 290 640 690 6 62 83 112 181 290 641 641 7 63 85 113 183 290 640 640 8 63 85 112 180 289 640 640 9 62 86 112 179 289 639 639 10 63 87 112 178 289 639 639 11 63 87 112 178 288 639 639 12 63 87 111 177 288 638 638 13 62 87 110 176 287 637 637 14 61 87 109 176 286 636 636 15 61 86 108 175 285 635 635 16 60 85 107 174 284 635 635 17 59 84 106 173 283 634 634 18 58 83 106 172 283 633 633 19 57 82 105 171 282 632 632 20 57 82 104 171 281 632 632 21 56 81 104 170 280 631 631 22 55 80 103 169 280 630 630 23 54 79 102 168 279 629 629 24 53 78 101 167 278 628 628 25 52 77 100 166 277 627 627 26 51 76 99 166 276 626 626 27 51 76 98 165 275 625 625 28 50 75 97 164 274 625 625 29 49 74 96 163 273 624 624 30 48 73 96 162 272 623 623 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 80 96 123 205 318 669 1 612 2 85 100 127 209 323 673 1 288 3 86 103 128 200 319 669 1 039 4 86 104 130 201 317 667 849 5 89 109 137 205 319 669 704 6 91 112 141 210 319 669 669 7 93 114 143 213 319 670 670 8 94 116 143 212 320 671 671 9 94 117 144 211 321 671 671 10 95 119 144 210 321 671 671 11 95 119 143 210 320 671 671 12 94 119 142 209 319 670 670 13 93 118 141 208 318 668 668 14 92 117 140 206 317 667 667 15 91 116 138 205 315 665 665 16 89 114 137 203 314 664 664 17 88 113 135 202 312 663 663 18 86 111 134 200 311 661 661 19 85 110 133 199 309 660 660 20 84 109 131 198 308 659 659 21 82 107 130 196 307 657 657 22 81 106 128 195 305 656 656 23 79 104 127 193 304 654 654 24 78 103 125 192 302 653 653 25 76 101 124 190 301 651 651 26 75 100 122 189 299 649 649 27 73 98 121 187 298 648 648 28 72 97 119 186 296 646 646 29 70 95 118 184 295 645 645 30 69 94 116 183 293 643 643 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 130 244 594 1 526 2 9 25 52 133 247 598 1 219 3 13 30 55 127 246 596 983 4 16 34 60 131 247 597 802 5 19 38 66 135 248 598 665 6 21 41 71 140 249 599 599 7 22 44 73 142 249 599 599 8 23 45 72 140 249 600 600 9 23 46 72 139 249 600 600 10 23 47 72 139 250 600 600 11 24 48 73 139 250 600 600 12 24 49 72 139 249 600 600 13 24 49 72 138 249 599 599 14 23 49 71 138 248 598 598 15 23 48 70 137 247 598 598 16 22 47 69 136 246 597 597 17 21 46 69 135 246 596 596 18 21 46 69 135 245 596 596 19 21 46 68 135 245 596 596 20 21 46 68 135 245 596 596 21 21 46 69 135 246 596 596 22 21 46 69 135 246 596 596 23 21 46 69 135 246 596 596 24 21 46 69 135 245 596 596 25 21 46 68 135 245 596 596 26 21 46 68 135 245 596 596 27 21 46 68 135 245 595 595 28 20 45 68 135 245 595 595 29 20 45 68 134 245 595 595 30 21 45 68 134 245 595 595 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 91 107 134 216 329 680 1 665 2 92 107 134 216 330 680 1 329 3 92 109 135 207 326 676 1 071 4 93 112 137 208 324 675 874 5 94 114 142 210 324 674 724 6 95 115 145 214 323 673 673 7 96 117 146 216 322 673 673 8 95 118 145 213 322 672 672 9 94 118 144 211 321 671 671 10 93 117 142 209 319 670 670 11 92 116 141 207 318 668 668 12 91 115 139 205 316 666 666 13 89 114 137 203 314 664 664 14 87 112 135 201 312 662 662 15 85 111 133 200 310 660 660 16 83 108 131 197 308 658 658 17 82 107 129 196 306 657 657 18 80 105 128 194 305 655 655 19 79 104 126 193 303 654 654 20 78 103 125 192 302 653 653 21 77 102 124 191 301 652 652 22 76 101 123 190 300 651 651 23 74 100 122 189 299 649 649 24 73 98 121 187 298 648 648 25 72 97 120 186 297 647 647 26 71 96 119 185 296 646 646 27 70 95 118 184 295 645 645 28 69 94 117 183 294 644 644 29 68 93 116 182 293 643 643 30 67 92 115 181 292 642 642 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 358 374 401 482 596 947 1623 2 75 91 118 199 313 664 1303 3 79 96 122 194 313 663 1051 4 83 102 127 198 314 665 859 5 86 106 134 202 315 666 713 6 88 109 138 208 316 667 667 7 90 112 140 210 317 667 667 8 91 113 141 209 318 668 668 9 91 114 141 208 318 668 668 10 92 115 141 207 318 668 668 11 92 116 141 207 318 668 668 12 93 117 141 207 318 668 668 13 93 118 141 208 318 668 668 14 94 119 142 208 319 669 669 15 95 120 142 209 319 670 670 16 96 121 143 210 320 671 671 17 97 122 145 211 321 672 672 18 98 123 146 212 323 673 673 19 99 124 147 213 324 674 674 20 100 125 147 214 324 675 675 21 100 125 148 214 325 675 675 22 100 125 147 214 324 675 675 23 99 124 147 213 324 674 674 24 99 124 146 213 323 674 674 25 98 123 145 212 322 673 673 26 97 122 144 211 321 672 672 27 95 121 143 210 320 670 670 28 94 119 142 208 319 669 669 29 93 118 141 207 317 668 668 30 92 117 139 206 316 667 667 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 37 118 232 583 1 516 2 1 10 36 118 232 582 1 210 3 2 12 37 109 228 578 975 4 2 13 39 110 226 576 796 5 3 15 43 112 225 575 660 6 4 17 46 116 224 575 575 7 5 19 47 117 224 574 574 8 6 19 46 114 223 573 573 9 6 18 45 112 222 572 572 10 7 19 44 111 222 572 572 11 8 20 45 111 221 572 572 12 9 21 44 111 221 572 572 13 9 22 45 111 221 572 572 14 10 22 45 111 222 572 572 15 10 22 45 111 222 572 572 16 12 22 45 111 222 572 572 17 12 22 45 112 222 572 572 18 13 23 46 112 222 573 573 19 13 23 46 113 223 573 573 20 14 24 47 114 224 574 574 21 15 25 48 114 225 575 575 22 16 26 49 115 226 576 576 23 16 27 49 116 226 577 577 24 16 27 50 116 227 577 577 25 17 28 50 117 227 578 578 26 18 28 51 117 228 578 578 27 19 29 51 118 228 578 578 28 19 29 51 118 228 579 579 29 20 29 52 118 229 579 579 30 20 30 52 119 229 579 579 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 69 96 178 292 642 1 555 2 55 70 97 179 293 643 1 239 3 55 72 98 170 289 639 998 4 56 74 100 171 287 637 815 5 56 76 104 172 286 636 675 6 57 78 107 176 285 635 635 7 57 79 107 177 283 634 634 8 56 79 106 174 283 633 633 9 55 79 105 172 282 632 632 10 55 78 104 170 281 631 631 11 53 78 102 169 279 629 629 12 52 77 100 167 277 628 628 13 51 76 99 165 276 626 626 14 50 75 97 164 274 624 624 15 48 73 96 162 272 623 623 16 46 71 94 160 271 621 621 17 45 70 93 159 269 620 620 18 44 69 91 158 268 619 619 19 43 68 90 157 267 618 618 20 42 67 90 156 267 617 617 21 41 66 89 156 266 616 616 22 41 66 88 155 265 616 616 23 40 65 88 154 265 615 615 24 39 64 87 154 264 614 614 25 39 64 86 153 263 614 614 26 38 63 86 152 263 613 613 27 37 62 85 151 262 612 612 28 37 62 84 151 261 612 612 29 36 61 84 150 261 611 611 30 35 60 83 149 260 610 610 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 114 129 156 238 352 702 1 687 2 115 130 157 239 353 703 1 347 3 117 134 160 232 351 701 1 086 4 119 137 163 234 350 700 888 5 121 140 168 237 350 700 736 6 122 142 171 241 350 700 700 7 122 144 173 242 349 699 699 8 121 144 171 239 348 698 698 9 120 144 170 237 347 697 697 10 120 144 169 235 346 696 696 11 119 143 167 234 344 695 695 12 117 142 165 232 342 693 693 13 115 140 163 230 340 690 690 14 113 138 161 227 338 688 688 15 111 136 158 225 335 686 686 16 108 133 156 222 333 683 683 17 106 131 153 220 330 681 681 18 103 128 151 218 328 678 678 19 101 126 149 215 326 676 676 20 100 125 147 214 324 674 674 21 98 123 146 212 322 673 673 22 96 121 144 210 321 671 671 23 94 119 142 208 319 669 669 24 92 118 140 207 317 667 667 25 91 116 138 205 315 666 666 26 89 114 137 203 314 664 664 27 87 112 135 201 312 662 662 28 86 111 133 200 310 661 661 29 84 109 132 198 309 659 659 30 83 108 130 197 307 658 658 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 174 190 217 298 412 763 1 791 2 183 199 226 308 422 772 1 422 3 189 205 231 303 422 772 1 142 4 191 209 234 306 421 772 932 5 192 211 239 308 421 771 771 6 191 212 241 311 419 770 770 7 191 213 241 311 418 768 768 8 189 212 239 307 416 766 766 9 188 211 237 304 414 765 765 10 187 211 236 303 413 763 763 11 185 210 234 301 411 761 761 12 183 208 231 298 408 759 759 13 181 206 229 295 405 756 756 14 178 203 225 292 402 753 753 15 174 199 222 289 399 749 749 16 171 196 219 285 396 746 746 17 168 193 216 282 392 743 743 18 165 190 212 279 389 740 740 19 161 187 209 276 386 736 736 20 158 183 206 273 383 733 733 21 155 180 203 269 380 730 730 22 152 177 200 266 377 727 727 23 149 174 197 263 374 724 724 24 146 171 193 260 370 721 721 25 143 168 190 257 367 718 718 26 140 165 187 254 364 715 715 27 137 162 184 251 361 712 712 28 134 159 181 248 358 709 709 29 131 156 179 245 355 706 706 30 128 153 176 242 353 703 703 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 41 68 150 264 614 1 566 2 27 42 69 151 265 615 1 249 3 28 45 70 143 261 611 1 006 4 29 47 73 144 260 610 822 5 30 49 77 146 259 609 681 6 30 51 80 150 258 609 609 7 31 53 81 151 257 608 608 8 30 52 79 148 256 607 607 9 29 52 78 145 255 606 606 10 29 52 78 144 255 605 605 11 28 53 77 144 254 604 604 12 28 53 76 143 253 604 604 13 28 53 76 142 253 603 603 14 28 53 76 142 252 603 603 15 28 53 75 142 252 602 602 16 27 52 75 141 252 602 602 17 27 52 75 141 252 602 602 18 27 52 75 141 252 602 602 19 27 52 75 142 252 602 602 20 28 53 75 142 252 603 603 21 28 53 75 142 252 603 603 22 28 53 75 142 252 603 603 23 28 53 75 142 252 603 603 24 27 53 75 142 252 602 602 25 27 52 75 141 252 602 602 26 27 52 75 141 252 602 602 27 27 52 75 141 251 602 602 28 27 52 74 141 251 602 602 29 26 51 74 140 251 601 601 30 26 51 74 140 251 601 601 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 21 37 64 146 260 610 1 585 2 23 39 66 148 261 612 1 264 3 26 43 69 141 260 610 1 019 4 29 47 73 144 260 610 832 5 31 51 79 147 261 611 689 6 33 54 83 152 261 611 611 7 35 57 85 155 261 612 612 8 35 57 85 153 262 612 612 9 35 58 85 152 262 612 612 10 36 60 85 152 262 613 613 11 37 61 86 152 263 613 613 12 38 62 86 152 263 613 613 13 38 63 86 152 263 613 613 14 38 63 86 152 263 613 613 15 38 63 86 152 263 613 613 16 37 62 85 152 262 612 612 17 37 62 85 152 262 612 612 18 37 62 85 152 262 612 612 19 37 62 85 152 262 612 612 20 38 63 85 152 262 613 613 21 38 63 86 152 263 613 613 22 38 63 86 152 263 613 613 23 38 63 86 152 262 613 613 24 38 63 85 152 262 612 612 25 37 62 85 151 262 612 612 26 37 62 85 151 261 612 612 27 36 61 84 151 261 611 611 28 36 61 84 150 261 611 611 29 36 61 83 150 260 610 610 30 35 60 83 149 260 610 610 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 122 138 165 246 360 711 1 757 2 121 137 164 245 359 710 1 393 3 121 138 164 236 355 705 1 116 4 122 140 166 237 353 703 908 5 123 142 170 239 352 702 750 6 123 143 172 242 351 701 701 7 123 145 173 243 350 700 700 8 122 145 172 240 349 699 699 9 121 144 170 237 348 698 698 10 121 145 170 237 347 698 698 11 121 145 170 236 347 697 697 12 120 145 169 235 345 696 696 13 120 144 167 234 344 695 695 14 119 144 166 233 343 693 693 15 116 141 164 230 341 691 691 16 114 139 162 228 339 689 689 17 111 136 159 225 336 686 686 18 109 134 157 223 334 684 684 19 107 132 155 221 331 682 682 20 105 130 152 219 329 680 680 21 102 127 150 217 327 677 677 22 100 125 148 214 325 675 675 23 98 123 146 212 323 673 673 24 96 121 144 210 320 671 671 25 94 119 141 208 318 669 669 26 92 117 139 206 316 667 667 27 90 115 137 204 314 664 664 28 88 113 135 202 312 662 662 29 86 111 133 200 310 660 660 30 84 109 131 198 308 659 659 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 8 35 117 231 581 1 536 2 1 10 37 119 233 583 1 227 3 2 14 39 112 231 581 990 4 2 18 43 115 231 581 809 5 3 22 50 118 231 582 670 6 4 25 54 123 232 582 582 7 6 27 56 126 232 583 583 8 6 28 55 124 232 583 583 9 6 29 55 122 232 583 583 10 8 30 55 122 232 583 583 11 8 31 55 122 232 582 582 12 9 31 55 121 232 582 582 13 9 32 55 121 232 582 582 14 10 32 55 121 231 582 582 15 11 32 54 121 231 582 582 16 12 31 54 120 231 581 581 17 12 31 54 121 231 581 581 18 13 31 54 121 231 581 581 19 13 32 54 121 231 582 582 20 15 32 55 121 232 582 582 21 15 33 56 122 232 583 583 22 16 33 56 122 233 583 583 23 16 34 56 123 233 584 584 24 17 34 57 123 234 584 584 25 18 34 57 123 234 584 584 26 18 35 57 124 234 584 584 27 19 35 57 124 234 585 585 28 19 35 58 124 234 585 585 29 20 35 58 124 235 585 585 30 21 35 58 124 235 585 585 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 77 159 273 623 1 538 2 35 51 78 159 273 624 1 226 3 35 52 78 150 269 619 987 4 36 54 79 150 266 617 805 5 36 56 84 152 265 616 667 6 39 59 89 158 267 617 617 7 36 58 87 156 263 613 613 8 40 63 90 158 267 618 618 9 40 63 89 156 266 617 617 10 34 58 83 150 260 610 610 11 29 54 78 145 255 605 605 12 26 51 74 141 251 602 602 13 24 49 72 138 249 599 599 14 22 47 70 136 247 597 597 15 21 46 68 135 245 595 595 16 19 44 67 133 244 594 594 17 18 43 66 132 243 593 593 18 17 42 65 132 242 592 592 19 17 42 65 131 242 592 592 20 17 42 65 131 242 592 592 21 17 42 65 131 242 592 592 22 17 42 65 131 242 592 592 23 17 42 65 131 242 592 592 24 17 42 65 131 242 592 592 25 17 42 65 131 242 592 592 26 18 42 65 131 242 592 592 27 19 42 65 131 241 592 592 28 19 42 64 131 241 592 592 29 20 42 64 131 241 592 592 30 20 42 64 131 241 591 591 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 186 201 228 310 424 774 1 729 2 183 199 226 308 422 772 1 384 3 180 197 223 295 414 764 1 119 4 178 196 222 293 409 759 915 5 175 194 222 291 404 754 759 6 172 192 222 291 400 750 750 7 169 191 219 289 396 746 746 8 165 187 214 283 392 742 742 9 161 184 210 277 388 738 738 10 157 181 206 273 384 734 734 11 154 178 203 269 380 730 730 12 151 175 199 265 376 726 726 13 147 172 195 261 372 722 722 14 144 169 191 258 368 719 719 15 140 165 188 254 365 715 715 16 137 162 185 251 361 712 712 17 134 159 181 248 358 709 709 18 131 156 179 245 355 706 706 19 128 153 176 242 353 703 703 20 126 151 173 240 350 701 701 21 123 148 171 237 348 698 698 22 120 146 168 235 345 695 695 23 118 143 166 232 343 693 693 24 116 141 163 230 340 690 690 25 113 138 161 227 338 688 688 26 111 136 159 225 335 686 686 27 109 134 156 223 333 684 684 28 106 132 154 221 331 681 681 29 104 129 152 219 329 679 679 30 102 127 150 217 327 677 677 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 26 53 113 249 599 1 530 2 9 26 53 113 249 599 1 221 3 10 29 54 107 247 597 984 4 12 34 58 103 247 598 803 5 17 41 63 106 248 599 666 6 18 44 67 101 249 600 600 7 19 46 65 94 250 600 600 8 17 44 64 92 250 601 601 9 17 45 66 96 250 601 601 10 19 48 69 100 251 601 601 11 20 50 71 103 251 601 601 12 22 53 72 104 251 601 601 13 23 54 72 104 251 601 601 14 23 54 72 104 251 601 601 15 23 54 72 104 251 601 601 16 23 54 72 104 251 601 601 17 23 54 72 104 251 601 601 18 23 54 72 104 251 601 601 19 23 54 72 104 251 601 601 20 23 54 72 104 251 602 602 21 23 54 72 104 252 602 602 22 23 54 72 104 252 603 603 23 23 54 72 104 252 603 603 24 23 54 72 104 252 603 603 25 23 54 72 104 252 603 603 26 23 54 72 104 252 603 603 27 23 54 72 104 252 603 603 28 23 54 72 104 252 603 603 29 23 54 72 104 252 603 603 30 23 54 72 104 252 603 603 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 13 95 209 559 1 507 2 1 6 12 93 207 558 1 201 3 2 6 11 84 202 552 967 4 2 8 13 84 200 550 789 5 3 9 18 86 199 550 653 6 4 9 21 90 199 549 549 7 5 10 22 92 199 549 549 8 6 12 22 90 199 549 549 9 6 12 22 89 199 549 549 10 7 13 23 89 199 550 550 11 8 13 24 89 199 550 550 12 9 15 26 89 200 550 550 13 9 16 28 90 200 550 550 14 10 16 29 90 200 551 551 15 10 17 31 90 201 551 551 16 12 18 32 91 201 551 551 17 12 19 33 91 201 552 552 18 13 19 35 91 202 552 552 19 13 20 36 92 202 553 553 20 14 21 37 93 203 554 554 21 15 22 40 93 204 554 554 22 15 23 41 94 204 555 555 23 16 23 42 94 205 555 555 24 16 25 43 95 205 556 556 25 17 25 44 95 206 556 556 26 18 26 46 95 206 556 556 27 19 26 48 95 206 556 556 28 19 28 49 96 206 556 556 29 19 29 50 96 206 556 556 30 20 29 51 96 206 557 557 3. Other exposures 3.1. Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 46 169 307 2 976 2 1 15 22 46 169 342 2 235 3 1 16 25 51 164 354 1 697 4 1 17 28 55 161 352 1 317 5 2 19 31 57 161 343 1 046 6 3 22 34 60 161 329 849 7 4 24 36 62 161 314 703 8 4 25 37 64 161 297 591 9 5 26 38 68 161 281 504 10 5 27 40 70 161 264 434 11 5 27 40 71 161 255 377 12 5 27 40 71 161 255 330 13 5 27 40 71 161 255 291 14 6 27 41 71 161 255 258 15 7 27 44 71 161 255 255 16 7 27 47 71 161 255 255 17 7 27 49 71 161 255 255 18 8 27 51 71 161 255 255 19 8 27 54 71 161 255 255 20 9 27 57 71 161 255 255 21 9 27 60 71 161 255 255 22 9 27 62 71 161 255 255 23 10 27 65 73 161 255 255 24 10 27 68 75 161 255 255 25 11 27 70 78 161 255 255 26 11 27 74 80 161 255 255 27 12 27 76 83 161 255 255 28 12 27 79 85 161 255 255 29 12 28 82 87 161 255 255 30 13 28 84 90 161 255 255 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 26 50 173 310 2 998 2 7 22 28 52 176 345 2 254 3 7 22 31 58 170 357 1 712 4 7 24 34 61 168 355 1 328 5 7 25 38 63 168 346 1 055 6 8 28 39 66 167 332 856 7 10 30 41 67 166 316 708 8 9 30 42 69 166 299 595 9 9 31 43 72 166 282 507 10 9 31 44 74 165 265 436 11 9 31 44 74 165 258 379 12 8 30 43 74 164 258 331 13 8 30 43 73 164 257 292 14 7 29 42 73 163 257 259 15 7 29 44 72 163 256 256 16 7 28 47 72 162 255 255 17 7 28 50 71 162 255 255 18 8 28 52 71 162 255 255 19 8 28 54 71 162 255 255 20 9 28 57 72 162 255 255 21 9 28 60 72 162 256 256 22 9 29 62 72 163 256 256 23 10 29 66 74 163 256 256 24 10 29 69 77 163 256 256 25 11 29 71 79 163 256 256 26 11 29 74 82 163 256 256 27 12 29 76 83 163 256 256 28 12 29 80 86 163 256 256 29 13 29 82 88 163 256 256 30 13 29 85 91 163 256 256 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 169 307 2 975 2 0 15 22 46 169 342 2 234 3 1 15 24 51 163 354 1 697 4 1 17 27 55 161 352 1 316 5 2 19 31 56 161 343 1 046 6 2 21 33 60 161 329 849 7 4 24 35 62 161 314 703 8 4 25 37 64 161 297 591 9 4 26 38 67 161 281 504 10 5 27 40 70 161 264 434 11 5 27 40 70 161 254 377 12 5 27 40 71 161 254 330 13 5 27 40 71 161 254 291 14 6 27 41 71 161 254 258 15 7 27 44 71 161 254 254 16 7 27 47 71 161 254 254 17 7 27 49 71 161 254 254 18 8 27 51 71 161 254 254 19 8 27 54 71 161 254 254 20 9 27 57 71 161 254 254 21 9 27 60 71 161 254 254 22 9 27 62 71 161 254 254 23 10 27 65 73 161 254 254 24 10 27 68 75 161 254 254 25 11 27 70 78 161 254 254 26 11 27 74 80 161 254 254 27 12 27 76 83 161 254 254 28 12 27 78 85 161 254 254 29 12 28 82 87 161 254 254 30 13 28 84 90 161 254 254 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 83 98 104 128 252 347 3 018 2 78 92 99 123 246 349 2 280 3 80 95 104 131 243 361 1 734 4 77 93 104 131 238 361 1 350 5 75 93 105 130 235 352 1 075 6 74 93 105 131 232 340 875 7 73 93 104 130 230 324 726 8 71 92 104 131 228 321 611 9 70 92 104 133 227 320 521 10 66 88 101 131 223 316 449 11 64 85 99 129 220 313 390 12 62 84 97 128 218 311 342 13 61 83 96 127 217 310 310 14 60 82 96 126 216 310 310 15 60 82 95 126 216 309 309 16 59 81 94 125 215 308 308 17 58 80 94 124 214 308 308 18 58 80 93 123 214 307 307 19 57 79 92 122 213 306 306 20 56 78 91 122 212 305 305 21 55 77 91 121 211 305 305 22 54 76 90 120 210 304 304 23 53 75 89 119 209 303 303 24 52 74 88 118 208 302 302 25 51 73 87 117 207 301 301 26 50 72 85 116 206 300 300 27 49 71 84 115 205 298 298 28 48 70 83 114 204 297 297 29 47 69 85 113 203 296 296 30 46 68 87 112 202 295 295 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 19 26 50 173 306 2 961 2 6 21 28 52 175 341 2 226 3 7 23 32 58 171 353 1 692 4 7 24 35 62 169 352 1 314 5 9 26 39 64 169 343 1 045 6 10 29 41 67 169 330 850 7 11 31 43 69 168 315 704 8 11 32 43 71 168 298 592 9 11 32 44 74 167 282 505 10 10 32 46 75 167 265 435 11 10 32 45 76 166 259 378 12 10 32 45 75 166 259 332 13 9 31 44 75 165 259 293 14 9 31 44 74 165 258 260 15 8 30 44 74 164 258 258 16 8 30 47 73 164 257 257 17 8 29 50 73 164 257 257 18 8 29 53 73 163 257 257 19 8 29 55 73 163 257 257 20 9 30 58 73 164 257 257 21 9 30 61 74 164 257 257 22 10 30 64 74 164 258 258 23 10 30 66 75 164 258 258 24 10 30 69 77 165 258 258 25 11 31 72 79 165 258 258 26 11 31 74 82 165 258 258 27 12 31 78 84 165 258 258 28 12 30 80 87 165 258 258 29 13 30 83 89 165 258 258 30 13 30 86 91 164 258 258 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 93 217 313 3 030 2 52 66 73 97 220 351 2 293 3 56 71 80 106 219 364 1 748 4 58 75 85 112 219 364 1 362 5 59 77 90 115 220 356 1 085 6 61 80 92 118 219 343 883 7 61 82 93 119 218 327 732 8 60 81 93 120 217 310 616 9 59 80 93 122 216 309 525 10 58 80 93 123 214 307 452 11 56 78 92 122 212 306 393 12 55 77 90 120 211 304 344 13 53 75 88 119 209 302 303 14 52 73 87 117 208 301 301 15 50 72 85 116 206 300 300 16 49 71 84 115 205 298 298 17 48 70 83 114 204 297 297 18 47 69 82 113 203 297 297 19 46 68 82 112 202 296 296 20 46 68 81 111 202 295 295 21 45 67 80 111 201 294 294 22 44 66 80 110 200 294 294 23 43 65 79 109 199 293 293 24 43 65 78 108 199 292 292 25 42 64 77 107 198 291 291 26 41 63 77 107 197 290 290 27 40 62 79 106 196 289 289 28 39 61 82 105 195 288 288 29 38 60 85 104 194 288 288 30 37 59 87 103 193 287 287 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 45 168 307 2 973 2 0 14 21 45 168 342 2 233 3 1 15 24 50 163 354 1 696 4 1 16 27 54 160 352 1 316 5 2 18 30 56 160 343 1 045 6 2 21 33 59 160 329 849 7 3 24 35 61 160 314 703 8 3 24 36 64 160 297 591 9 4 25 38 67 160 280 503 10 4 26 39 69 160 264 433 11 5 26 40 70 160 254 377 12 5 26 40 70 160 254 330 13 5 26 40 70 160 254 291 14 6 26 41 70 160 254 258 15 7 26 44 70 160 254 254 16 7 26 47 70 160 254 254 17 7 26 49 70 160 254 254 18 8 26 51 70 160 254 254 19 8 26 54 70 160 254 254 20 9 26 57 70 160 254 254 21 9 26 60 70 160 254 254 22 9 26 62 71 160 254 254 23 10 26 65 73 160 254 254 24 10 26 68 75 160 254 254 25 11 26 70 78 160 254 254 26 11 26 74 80 160 254 254 27 12 26 76 83 160 254 254 28 12 27 78 85 160 254 254 29 12 28 82 87 160 254 254 30 13 28 84 90 160 254 254 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 23 46 187 310 3 006 2 0 11 23 46 187 345 2 258 3 1 11 24 51 182 357 1 714 4 1 13 27 57 178 355 1 330 5 2 16 29 60 177 346 1 056 6 2 18 33 61 176 332 858 7 3 21 36 60 175 317 710 8 3 23 37 59 174 300 597 9 6 31 41 58 173 283 508 10 8 34 41 57 172 266 437 11 7 33 40 56 171 265 380 12 6 31 40 55 170 264 333 13 5 30 40 55 170 263 293 14 6 30 41 55 169 262 262 15 7 30 44 55 168 261 261 16 7 30 47 57 167 260 260 17 7 30 50 59 166 259 259 18 8 30 52 62 165 258 258 19 8 30 54 65 165 258 258 20 9 30 57 67 166 259 259 21 9 30 60 69 166 259 259 22 9 30 62 71 166 259 259 23 10 30 65 73 165 259 259 24 10 30 68 76 165 258 258 25 11 30 71 78 164 258 258 26 11 30 74 80 164 257 257 27 12 30 76 83 164 257 257 28 12 30 78 85 163 257 257 29 12 30 82 87 163 256 256 30 13 30 84 90 162 256 256 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 84 99 106 130 253 349 3 022 2 81 96 103 127 250 349 2 283 3 78 94 103 129 242 363 1 743 4 75 92 103 130 237 363 1 357 5 73 91 103 129 233 355 1 081 6 72 91 103 129 231 342 880 7 71 91 102 128 228 326 729 8 68 89 101 128 225 318 613 9 66 87 100 129 222 316 523 10 64 86 99 129 221 314 450 11 63 85 98 128 219 312 392 12 61 83 96 127 217 310 343 13 59 81 94 125 215 309 309 14 58 80 93 123 214 307 307 15 56 78 91 122 212 306 306 16 55 77 90 121 211 304 304 17 54 76 89 119 210 303 303 18 53 75 88 118 209 302 302 19 52 74 87 117 208 301 301 20 51 73 86 117 207 300 300 21 50 72 85 116 206 299 299 22 49 71 84 115 205 298 298 23 48 70 83 114 204 297 297 24 47 69 82 113 203 296 296 25 46 68 81 112 202 295 295 26 45 67 80 111 201 294 294 27 44 66 79 110 200 293 293 28 43 65 82 109 199 292 292 29 42 64 85 108 198 291 291 30 41 63 87 107 197 290 290 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 56 71 78 102 225 321 3 061 2 54 69 76 100 223 352 2 306 3 52 68 77 103 216 365 1 755 4 51 68 79 106 212 364 1 365 5 50 67 80 105 210 355 1 086 6 49 68 80 106 208 342 882 7 49 69 80 106 206 326 731 8 47 68 80 107 204 309 615 9 46 67 79 109 202 296 524 10 45 67 80 110 201 294 451 11 44 66 79 109 200 293 392 12 43 65 78 109 199 292 343 13 42 64 77 108 198 292 302 14 42 63 77 107 198 291 291 15 41 63 76 107 197 290 290 16 40 62 75 105 196 289 289 17 39 61 74 105 195 288 288 18 38 60 74 104 194 288 288 19 38 60 73 103 194 287 287 20 38 60 73 103 194 287 287 21 37 59 73 103 193 287 287 22 37 59 72 103 193 286 286 23 36 58 72 102 192 286 286 24 36 58 71 101 192 285 285 25 35 57 73 101 191 285 285 26 35 56 76 100 191 284 284 27 34 56 79 100 190 283 283 28 33 55 81 99 189 283 283 29 33 54 85 98 188 282 282 30 32 54 87 98 188 281 281 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 47 71 194 313 3 038 2 26 41 48 71 195 350 2 287 3 24 40 49 75 188 361 1 737 4 23 40 51 78 185 360 1 348 5 23 41 54 79 184 350 1 070 6 24 43 55 81 183 337 869 7 25 45 56 83 182 320 719 8 24 45 57 84 181 303 604 9 24 45 58 87 180 286 514 10 23 45 59 88 180 273 443 11 23 45 58 88 179 272 385 12 22 44 57 88 178 271 337 13 21 43 56 87 177 271 297 14 20 42 56 86 176 270 270 15 20 42 55 85 176 269 269 16 19 41 54 84 175 268 268 17 18 40 53 84 174 267 267 18 18 40 53 83 174 267 267 19 17 39 56 83 173 267 267 20 17 39 58 83 173 267 267 21 17 39 61 83 173 267 267 22 17 39 64 83 173 267 267 23 17 39 66 83 173 267 267 24 17 39 69 83 173 266 266 25 17 39 72 82 173 266 266 26 17 38 75 82 173 266 266 27 16 38 78 85 172 266 266 28 16 38 80 87 172 265 265 29 16 38 83 89 172 265 265 30 16 37 86 92 172 265 265 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 25 148 305 2 952 2 0 1 6 26 149 340 2 217 3 1 2 10 31 144 351 1 684 4 1 3 13 35 141 350 1 306 5 2 4 16 37 141 340 1 038 6 2 5 19 40 141 327 843 7 3 6 22 42 141 312 698 8 3 7 24 45 141 295 587 9 4 8 27 48 141 278 500 10 4 9 30 50 141 262 430 11 5 10 33 52 143 246 374 12 5 11 36 51 141 235 327 13 5 12 38 52 142 236 288 14 6 13 41 52 142 236 255 15 7 14 44 53 141 234 234 16 7 15 46 56 140 233 233 17 7 16 48 59 140 233 233 18 8 17 51 60 140 233 233 19 8 17 54 63 140 234 234 20 9 19 57 65 141 234 234 21 9 20 59 68 141 235 235 22 9 20 62 71 142 235 235 23 10 22 65 73 142 235 235 24 10 23 67 75 142 235 235 25 11 23 70 77 142 235 235 26 11 25 72 80 142 235 235 27 11 25 75 81 143 235 235 28 12 26 78 84 145 235 235 29 12 27 80 86 146 235 235 30 13 28 83 89 148 235 235 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 57 64 87 211 317 3 076 2 42 57 64 87 211 353 2 310 3 41 57 66 92 205 365 1 755 4 40 57 68 95 201 363 1 361 5 40 58 70 95 200 353 1 081 6 40 59 71 97 199 339 877 7 41 61 72 99 198 323 726 8 40 61 72 100 197 306 610 9 39 60 73 102 196 289 519 10 39 60 74 103 195 288 447 11 38 60 73 103 194 287 388 12 37 59 72 103 193 286 340 13 36 58 71 102 192 286 299 14 36 57 71 101 192 285 285 15 35 57 70 101 191 284 284 16 34 56 69 100 190 283 283 17 33 55 69 99 189 283 283 18 33 55 68 98 189 282 282 19 32 54 67 98 188 282 282 20 32 54 67 98 188 281 281 21 32 54 67 98 188 281 281 22 32 53 67 97 188 281 281 23 31 53 66 97 187 280 280 24 31 53 69 96 187 280 280 25 30 52 73 96 186 279 279 26 29 51 75 95 185 279 279 27 29 51 78 95 185 278 278 28 28 50 80 94 184 278 278 29 28 50 83 93 184 277 277 30 27 49 86 93 183 276 276 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 23 30 54 177 315 3 059 2 13 28 35 58 182 351 2 299 3 16 31 40 67 179 363 1 748 4 18 35 46 73 180 362 1 357 5 21 39 51 76 181 353 1 078 6 20 39 51 77 179 339 876 7 26 46 57 83 183 323 725 8 24 45 57 85 181 306 609 9 26 47 60 89 182 289 519 10 28 50 63 93 184 277 447 11 29 51 64 95 185 279 388 12 30 52 65 96 186 279 340 13 31 52 66 96 186 280 299 14 31 53 66 97 187 280 280 15 31 53 66 97 187 280 280 16 30 52 66 96 186 280 280 17 30 52 66 96 186 280 280 18 30 51 65 95 186 279 279 19 29 51 64 95 185 279 279 20 29 51 64 95 185 279 279 21 29 51 64 95 185 278 278 22 29 51 64 95 185 278 278 23 29 50 67 94 185 278 278 24 28 50 69 94 184 277 277 25 28 50 73 93 184 277 277 26 27 49 75 93 183 277 277 27 27 49 78 92 183 276 276 28 26 48 81 92 182 276 276 29 26 48 84 91 182 275 275 30 25 47 87 92 181 275 275 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 22 29 53 176 312 3 025 2 9 24 30 54 178 348 2 273 3 9 25 34 60 173 359 1 727 4 10 27 38 65 171 358 1 340 5 11 29 41 67 171 348 1 064 6 13 32 44 70 171 335 864 7 15 35 46 72 171 319 714 8 15 35 47 75 172 302 601 9 15 37 49 78 172 285 512 10 16 38 51 81 172 268 440 11 16 38 51 82 172 266 383 12 16 38 52 82 172 266 335 13 17 38 52 82 173 266 295 14 17 39 52 82 173 266 266 15 17 39 52 82 173 266 266 16 17 38 52 82 172 266 266 17 17 38 52 82 173 266 266 18 17 38 53 82 172 266 266 19 17 38 55 82 172 266 266 20 17 39 58 82 173 266 266 21 17 39 61 82 173 266 266 22 17 39 64 82 173 266 266 23 16 38 66 82 172 266 266 24 16 38 69 82 172 265 265 25 16 38 71 81 172 265 265 26 15 37 74 81 171 265 265 27 15 37 76 83 171 264 264 28 15 37 80 86 171 264 264 29 15 36 82 88 171 264 264 30 14 36 85 90 170 264 264 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 44 59 66 90 213 323 3 146 2 47 62 69 93 216 360 2 363 3 49 65 74 100 213 372 1 796 4 50 67 78 105 212 371 1 395 5 52 70 82 107 212 362 1 109 6 54 73 85 111 212 348 900 7 55 75 86 113 212 332 745 8 55 75 87 115 212 314 627 9 55 76 89 118 211 305 534 10 55 77 90 120 211 305 460 11 55 77 90 120 211 304 399 12 54 76 89 120 210 303 349 13 53 75 88 119 209 303 307 14 52 74 88 118 208 302 302 15 51 73 87 117 207 301 301 16 51 72 86 116 206 300 300 17 50 72 85 115 206 299 299 18 49 71 84 115 205 298 298 19 48 70 83 114 204 297 297 20 47 69 83 113 203 297 297 21 47 69 82 112 203 296 296 22 46 68 81 112 202 295 295 23 45 67 80 111 201 294 294 24 44 66 79 110 200 293 293 25 43 65 78 109 199 293 293 26 42 64 78 108 198 292 292 27 41 63 79 107 197 291 291 28 41 62 83 106 196 290 290 29 40 62 85 105 196 289 289 30 39 61 88 104 195 288 288 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 75 90 97 120 244 339 3 202 2 79 94 101 125 248 367 2 411 3 79 95 103 130 242 380 1 834 4 78 95 106 133 239 379 1 425 5 81 99 111 136 241 369 1 132 6 83 102 114 140 241 355 919 7 85 105 116 142 242 339 761 8 86 106 118 146 243 336 640 9 87 108 120 150 243 337 546 10 87 109 122 152 243 337 471 11 87 109 122 152 243 336 409 12 86 108 121 151 242 335 358 13 84 106 120 150 240 334 334 14 83 105 118 149 239 332 332 15 81 103 117 147 237 331 331 16 80 102 115 146 236 329 329 17 79 100 114 144 235 328 328 18 77 99 112 143 233 326 326 19 76 98 111 141 232 325 325 20 75 96 110 140 230 324 324 21 73 95 108 139 229 322 322 22 72 94 107 137 228 321 321 23 70 92 105 136 226 319 319 24 69 90 104 134 224 318 318 25 67 89 102 133 223 316 316 26 65 87 101 131 221 315 315 27 64 86 99 130 220 313 313 28 62 84 98 128 218 312 312 29 61 83 96 127 217 310 310 30 59 81 95 125 215 309 309 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 169 312 3 023 2 4 19 25 49 172 348 2 275 3 6 22 30 57 169 360 1 730 4 8 25 35 62 169 359 1 343 5 10 28 40 66 170 349 1 067 6 12 31 43 70 171 336 866 7 14 35 46 72 171 320 717 8 15 35 47 75 172 303 603 9 15 37 49 78 172 286 513 10 16 37 51 80 172 269 442 11 16 38 51 81 172 265 384 12 16 37 51 81 172 265 336 13 15 37 50 81 171 264 296 14 14 36 50 80 170 264 264 15 14 36 49 79 170 263 263 16 13 35 48 78 169 262 262 17 12 34 50 78 168 261 261 18 12 34 53 77 168 261 261 19 12 33 55 77 167 261 261 20 12 34 58 77 168 261 261 21 12 34 61 77 168 261 261 22 12 34 64 78 168 261 261 23 12 34 66 77 168 261 261 24 12 34 69 77 168 261 261 25 12 34 72 79 168 261 261 26 12 33 75 82 167 261 261 27 12 33 78 84 167 261 261 28 12 33 80 86 167 261 261 29 13 33 83 89 167 260 260 30 13 33 86 91 167 260 260 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 101 108 131 255 350 3 311 2 86 101 108 132 255 378 2 492 3 85 101 110 136 249 391 1 895 4 85 102 113 140 246 389 1 470 5 86 104 116 141 246 379 1 167 6 86 106 118 144 245 365 947 7 88 108 119 145 245 347 783 8 87 108 120 148 244 338 658 9 87 108 121 150 243 337 560 10 86 107 121 150 242 335 481 11 84 106 119 149 240 333 418 12 82 104 117 148 238 331 365 13 80 102 115 146 236 329 329 14 78 100 113 144 234 328 328 15 76 98 112 142 232 326 326 16 74 96 109 140 230 323 323 17 73 94 108 138 228 322 322 18 71 93 106 137 227 320 320 19 70 91 105 135 225 319 319 20 69 90 104 134 224 318 318 21 68 89 103 133 223 317 317 22 66 88 102 132 222 316 316 23 65 87 101 131 221 315 315 24 64 86 99 130 220 314 314 25 63 85 98 129 219 312 312 26 62 84 97 128 218 311 311 27 61 83 96 127 217 310 310 28 60 82 95 126 216 309 309 29 59 81 94 125 215 308 308 30 58 80 93 124 214 307 307 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 353 368 374 398 521 617 3 225 2 70 85 92 115 239 371 2 440 3 73 88 97 123 236 384 1 858 4 75 92 103 130 236 383 1 443 5 78 95 108 133 238 374 1 146 6 80 99 111 137 239 359 930 7 82 102 113 140 239 342 769 8 83 104 115 143 240 333 646 9 84 105 117 147 240 334 550 10 84 106 119 149 240 333 474 11 84 106 119 149 240 333 412 12 84 106 119 150 240 333 360 13 84 106 120 150 240 334 334 14 85 107 120 151 241 334 334 15 86 108 121 151 242 335 335 16 87 109 122 152 243 336 336 17 88 110 123 153 244 337 337 18 89 111 124 155 245 338 338 19 90 112 125 156 246 339 339 20 91 112 126 156 247 340 340 21 91 113 126 156 247 340 340 22 91 113 126 156 247 340 340 23 90 112 125 156 246 340 340 24 90 111 125 155 245 339 339 25 89 110 124 154 245 338 338 26 88 109 123 153 243 337 337 27 86 108 122 152 242 336 336 28 85 107 120 151 241 334 334 29 84 106 119 149 240 333 333 30 82 104 118 148 238 332 332 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 10 34 157 310 3 002 2 0 3 10 34 157 345 2 258 3 1 4 12 39 151 357 1 716 4 1 4 15 42 148 356 1 332 5 2 5 17 43 147 347 1 058 6 2 7 19 45 147 333 859 7 3 9 22 47 146 317 711 8 3 9 25 49 145 300 597 9 4 9 28 51 144 283 509 10 4 9 30 52 144 267 438 11 5 11 33 53 144 250 380 12 5 11 36 53 144 237 333 13 5 13 39 53 144 237 294 14 6 13 41 54 144 237 260 15 7 14 44 55 144 237 237 16 7 16 47 57 144 237 237 17 7 16 50 60 144 238 238 18 8 17 53 62 145 238 238 19 8 19 55 65 145 239 239 20 9 19 58 67 146 240 240 21 9 20 61 70 147 240 240 22 9 21 64 72 148 241 241 23 10 22 66 75 148 242 242 24 10 23 69 77 149 242 242 25 11 25 71 79 149 243 243 26 11 25 74 82 150 243 243 27 12 26 77 84 150 244 244 28 12 27 80 86 151 244 244 29 13 28 82 88 151 244 244 30 13 29 86 91 152 245 245 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 94 217 318 3 083 2 49 64 71 95 218 353 2 315 3 49 64 73 99 212 365 1 758 4 48 65 75 102 209 364 1 364 5 48 66 78 103 208 354 1 084 6 49 68 80 106 207 341 880 7 49 69 80 106 206 324 728 8 48 69 81 108 205 307 612 9 48 69 82 111 204 298 521 10 47 69 82 111 203 296 449 11 45 67 81 111 201 295 390 12 44 66 79 109 200 293 341 13 42 64 77 108 198 291 301 14 40 62 76 106 196 290 290 15 39 61 74 104 195 288 288 16 37 59 72 103 193 286 286 17 36 58 71 101 192 285 285 18 35 56 70 100 190 284 284 19 33 55 69 99 189 283 283 20 33 55 68 99 189 282 282 21 32 54 68 98 188 282 282 22 32 54 67 97 188 281 281 23 31 53 68 97 187 280 280 24 30 52 70 96 186 280 280 25 30 51 73 95 185 279 279 26 29 51 75 94 185 278 278 27 28 50 79 94 184 277 277 28 28 49 81 93 183 277 277 29 27 49 84 93 183 276 276 30 26 48 87 92 182 276 276 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 108 123 130 154 277 373 3 358 2 110 124 131 155 278 383 2 528 3 110 126 135 161 274 396 1 923 4 111 128 139 166 272 395 1 493 5 112 130 142 168 272 385 1 186 6 113 132 144 171 272 371 963 7 114 134 146 172 271 365 797 8 113 134 146 174 270 364 670 9 113 134 147 176 269 363 570 10 112 134 147 177 268 361 491 11 111 132 146 176 267 360 426 12 109 130 144 174 265 358 373 13 106 128 142 172 262 356 356 14 104 126 139 170 260 353 353 15 102 124 137 167 258 351 351 16 99 121 134 165 255 348 348 17 97 118 132 162 253 346 346 18 94 116 129 160 250 344 344 19 92 114 127 158 248 341 341 20 90 112 126 156 246 340 340 21 89 111 124 154 245 338 338 22 87 109 122 153 243 336 336 23 85 107 120 151 241 334 334 24 83 105 119 149 239 333 333 25 82 104 117 147 238 331 331 26 80 102 115 146 236 329 329 27 78 100 113 144 234 328 328 28 77 99 112 142 233 326 326 29 75 97 110 141 231 324 324 30 74 95 109 139 230 323 323 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 169 184 190 214 338 433 3 576 2 178 193 200 224 347 443 2 678 3 182 197 206 233 345 441 2 030 4 182 199 210 237 344 438 1 573 5 183 201 213 238 343 436 1 247 6 183 202 214 240 342 435 1 011 7 183 203 214 241 340 433 834 8 181 202 214 242 338 432 700 9 180 202 214 243 337 430 596 10 179 201 214 244 335 429 513 11 177 199 212 243 333 427 445 12 175 197 210 240 331 424 424 13 172 194 207 237 328 421 421 14 169 190 204 234 324 418 418 15 165 187 200 231 321 415 415 16 162 184 197 228 318 411 411 17 159 181 194 224 315 408 408 18 156 177 191 221 311 405 405 19 152 174 188 218 308 402 402 20 149 171 185 215 305 399 399 21 146 168 181 212 302 396 396 22 143 165 178 209 299 392 392 23 140 162 175 205 296 389 389 24 137 159 172 202 293 386 386 25 134 155 169 199 290 383 383 26 130 152 166 196 286 380 380 27 128 149 163 193 283 377 377 28 125 147 160 190 281 374 374 29 122 144 157 187 278 371 371 30 119 141 154 185 275 368 368 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 21 35 42 66 189 320 3 105 2 21 36 43 67 190 356 2 334 3 21 37 46 72 185 368 1 774 4 21 38 48 75 182 367 1 377 5 21 39 51 77 181 358 1 094 6 22 41 53 79 181 344 889 7 23 43 54 80 180 327 735 8 22 42 54 82 179 310 618 9 21 43 55 84 178 293 526 10 21 43 56 86 177 275 453 11 20 42 56 86 176 270 393 12 20 42 55 85 176 269 344 13 19 41 54 85 175 268 303 14 19 41 54 84 175 268 268 15 18 40 54 84 174 268 268 16 18 40 53 84 174 268 268 17 18 40 53 84 174 267 267 18 18 40 54 84 174 268 268 19 18 40 57 84 174 268 268 20 18 40 60 84 174 268 268 21 19 40 62 84 175 268 268 22 19 40 65 84 175 268 268 23 18 40 68 84 174 268 268 24 18 40 70 84 174 268 268 25 18 40 73 84 174 267 267 26 18 40 76 84 174 267 267 27 18 40 79 85 174 267 267 28 18 39 81 88 173 267 267 29 17 39 85 91 173 267 267 30 17 39 87 93 173 266 266 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 16 31 38 61 185 323 3 144 2 18 33 40 63 187 360 2 364 3 19 35 44 70 183 373 1 797 4 21 37 48 75 182 371 1 395 5 23 41 53 78 183 362 1 108 6 25 44 56 82 183 348 900 7 27 47 58 84 184 331 744 8 27 48 59 87 184 314 625 9 27 49 61 91 184 296 533 10 28 50 63 93 185 279 459 11 29 51 64 94 185 278 398 12 29 51 64 95 185 279 349 13 29 51 64 95 185 279 307 14 29 51 64 95 185 278 278 15 29 51 64 94 185 278 278 16 28 50 64 94 184 278 278 17 28 50 64 94 184 278 278 18 28 50 63 94 184 278 278 19 28 50 64 94 184 278 278 20 29 51 64 94 185 278 278 21 29 51 64 95 185 278 278 22 29 51 65 95 185 278 278 23 29 51 68 94 185 278 278 24 28 50 72 94 184 278 278 25 28 50 74 94 184 277 277 26 28 50 77 93 184 277 277 27 27 49 79 93 183 277 277 28 27 49 83 92 183 276 276 29 26 48 85 92 182 276 276 30 26 48 88 94 182 275 275 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 117 132 139 162 286 381 3 504 2 116 131 138 161 285 395 2 620 3 115 130 139 165 278 406 1 982 4 114 131 142 169 275 403 1 531 5 114 132 144 170 274 391 1 212 6 114 133 145 171 273 375 981 7 115 135 146 173 272 365 810 8 114 135 147 174 271 365 677 9 113 135 147 176 270 363 576 10 113 135 148 178 269 363 495 11 113 135 148 178 269 362 429 12 112 134 147 177 268 361 375 13 111 133 146 176 267 360 360 14 109 131 145 175 265 359 359 15 107 129 142 173 263 357 357 16 105 127 140 171 261 354 354 17 102 124 137 168 258 352 352 18 100 122 135 166 256 349 349 19 98 120 133 163 254 347 347 20 96 118 131 161 252 345 345 21 93 115 129 159 249 343 343 22 91 113 126 157 247 340 340 23 89 111 124 155 245 338 338 24 87 109 122 152 243 336 336 25 85 107 120 150 241 334 334 26 83 104 118 148 238 332 332 27 80 102 116 146 236 330 330 28 78 100 114 144 234 328 328 29 76 98 112 142 232 326 326 30 75 96 110 140 231 324 324 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 2 9 33 156 314 3 043 2 0 4 11 35 158 350 2 291 3 1 6 15 41 154 363 1 743 4 1 8 19 46 153 361 1 354 5 2 11 24 49 154 352 1 076 6 2 15 27 53 154 338 874 7 3 18 29 55 155 323 723 8 3 19 30 58 155 306 608 9 4 19 32 61 155 288 518 10 4 20 33 63 155 271 446 11 5 20 34 64 154 255 387 12 5 20 36 64 154 247 339 13 6 20 39 64 154 247 298 14 6 20 42 63 154 247 264 15 7 20 45 63 154 247 247 16 7 19 47 63 153 247 247 17 8 19 50 63 153 247 247 18 8 19 53 63 153 247 247 19 8 19 56 65 154 247 247 20 9 20 58 68 154 248 248 21 9 21 61 70 155 248 248 22 10 22 64 73 155 249 249 23 10 22 66 75 156 249 249 24 10 23 69 77 156 249 249 25 11 25 72 80 156 249 249 26 11 25 75 82 156 250 250 27 12 26 78 85 157 250 250 28 12 27 80 87 157 250 250 29 13 28 83 89 157 250 250 30 13 29 86 92 157 250 250 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 75 198 314 3 047 2 30 45 52 75 199 350 2 289 3 28 44 53 79 192 362 1 738 4 27 44 55 82 189 360 1 348 5 27 45 58 83 188 350 1 070 6 30 50 62 88 189 336 868 7 28 49 60 86 185 320 718 8 33 53 65 93 189 303 603 9 32 53 66 95 189 286 514 10 26 48 61 91 182 276 442 11 21 43 56 87 177 271 384 12 18 40 53 83 174 267 335 13 15 37 50 81 171 264 295 14 13 35 48 79 169 262 262 15 11 33 47 77 167 261 261 16 10 32 47 75 166 259 259 17 9 31 50 75 165 258 258 18 8 30 52 74 164 258 258 19 8 30 55 74 164 257 257 20 9 30 58 74 164 257 257 21 9 30 61 74 164 257 257 22 9 30 63 74 164 257 257 23 10 30 66 75 164 257 257 24 10 30 69 77 164 257 257 25 11 30 71 79 164 257 257 26 11 30 74 81 164 257 257 27 12 30 76 83 164 257 257 28 12 30 80 86 164 257 257 29 13 29 82 88 163 257 257 30 13 29 85 90 163 257 257 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 181 195 202 226 349 445 3 445 2 178 193 200 224 347 443 2 602 3 174 189 198 224 337 433 1 985 4 170 187 197 224 331 425 1 541 5 166 184 196 222 326 420 1 225 6 163 183 194 221 322 415 994 7 161 181 192 218 318 411 822 8 157 178 189 217 314 407 690 9 153 175 187 216 310 403 586 10 150 171 185 214 306 399 504 11 146 168 181 211 302 395 437 12 142 164 177 208 298 391 391 13 138 160 173 204 294 388 388 14 135 156 170 200 290 384 384 15 131 153 166 197 287 380 380 16 128 150 163 193 284 377 377 17 125 147 160 190 281 374 374 18 122 144 157 187 278 371 371 19 119 141 154 185 275 368 368 20 116 138 152 182 272 366 366 21 114 136 149 180 270 363 363 22 111 133 147 177 267 361 361 23 109 131 144 175 265 358 358 24 106 128 142 172 262 356 356 25 104 126 139 170 260 353 353 26 102 124 137 167 258 351 351 27 100 121 135 165 255 349 349 28 97 119 133 163 253 347 347 29 95 117 130 161 251 345 345 30 93 115 128 159 249 343 343 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 27 55 174 313 3 031 2 0 15 27 55 174 348 2 280 3 1 17 29 58 170 361 1 732 4 1 20 32 63 170 359 1 345 5 2 22 37 69 171 350 1 068 6 3 26 40 70 172 336 867 7 6 30 42 72 172 320 718 8 8 34 46 74 172 303 603 9 9 36 49 75 173 286 514 10 10 38 51 76 173 269 442 11 11 39 52 77 173 266 384 12 12 41 54 79 173 267 336 13 13 42 54 79 173 267 296 14 13 42 54 79 173 267 267 15 13 42 54 79 173 267 267 16 13 42 54 79 173 266 266 17 13 42 54 79 173 266 266 18 13 42 54 79 173 266 266 19 13 42 55 79 173 267 267 20 13 42 58 79 174 267 267 21 13 42 61 79 174 268 268 22 13 42 64 79 174 268 268 23 13 42 66 79 175 268 268 24 13 42 69 79 175 268 268 25 13 42 71 79 175 268 268 26 13 42 74 82 175 268 268 27 13 42 77 83 175 268 268 28 13 42 80 86 175 268 268 29 13 42 82 88 175 268 268 30 13 42 85 90 174 268 268 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 13 134 308 2 984 2 0 1 6 17 133 343 2 240 3 1 2 10 20 126 354 1 701 4 1 3 13 23 122 353 1 319 5 2 4 16 26 121 343 1 047 6 2 5 19 29 121 330 850 7 3 6 22 32 121 314 703 8 3 7 25 35 121 297 591 9 4 8 27 38 121 280 503 10 4 9 30 41 121 263 433 11 5 11 33 44 122 247 376 12 5 11 36 46 122 232 329 13 5 12 38 48 122 217 290 14 6 13 41 51 123 216 257 15 7 14 44 53 123 216 229 16 7 16 47 56 123 217 217 17 7 16 48 59 125 217 217 18 8 17 51 62 129 217 217 19 8 18 54 64 131 218 218 20 9 19 57 66 133 219 219 21 9 20 59 69 134 220 220 22 9 20 62 71 136 220 220 23 10 22 65 73 138 221 221 24 10 23 67 75 140 221 221 25 11 23 70 78 141 221 221 26 11 25 72 80 143 221 221 27 12 25 76 82 144 222 222 28 12 26 78 84 145 222 222 29 12 27 81 86 146 222 222 30 13 28 84 89 148 222 222 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 10 Euro Belgium 10 Euro Cyprus 10 Euro Estonia 10 Euro Finland 10 Euro France 10 Euro Germany 10 Euro Greece 10 Euro Ireland 10 Euro Italy 10 Euro Latvia 10 Euro Lithuania 10 Euro Luxembourg 10 Euro Malta 10 Euro Netherlands 10 Euro Portugal 10 Euro Slovakia 10 Euro Slovenia 10 Euro Spain 10 Czech koruna Czech Republic 2 Danish krone Denmark 56 Forint Hungary 20 Krona Sweden 3 Kuna Croatia 10 Lev Bulgaria 8 Pound sterling United Kingdom 28 Romanian leu Romania  2 Zloty Poland 15 KrÃ ³na Iceland 15 Norwegian krone Norway 26 Swiss franc Liechtenstein 4 Swiss franc Switzerland 4 Australian dollar Australia 9 Canadian dollar Canada 5 US dollar United States 59 Yen Japan 2